Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 1 of 55 PageID #: 20153




                      EXHIBIT 6




                               Exhibits to the Declaration of Nathan Curtis in Support of
                                                   Defendants' Claim Construction Brief
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 2 of 55 PageID #: 20154



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

   FRACTUS, S.A.,
                Plaintiff,                      JURY TRIAL DEMANDED
         v.

   AT&T MOBILITY LLC,                           Case No. 2:18-cv-00135-JRG
         Defendant.                                    LEAD CASE

   SPRINT COMMUNICATIONS
   COMPANY, L.P., ET AL.,                       Case No. 2:18-cv-00136-JRG
         Defendants.

   T -MOBILE US, INC. ET AL.,
                                                Case No. 2:18-cv-00137-JRG
         Defendants.

   VERIZON COMMUNICATIONS INC.
   ET AL.,                                      Case No. 2:18-cv-00138-JRG
         Defendants.

   COMMSCOPE TECHNOLOGIES LLC,
         Defendant -Intervenor.

   CELLMAX TECHNOLOGIES AB
         Defendant -Intervenor.




                        DECLARATION OF DR. MOHAMMOD ALI
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 3 of 55 PageID #: 20155



                                   TABLE OF CONTENTS
                                                                                        Page

  I.     BACKGROUND                                                                        1

  II.    QUALIFICATIONS AND EXPERIENCE                                                     1

  III.   MATERIALS CONSIDERED                                                              3

  IV.    PERSON OF ORDINARY SKILL IN THE ART                                               4

  V.     APPLIED LEGAL STANDARDS                                                           4

         A.   Claim Construction                                                           4

         B.   Presumption of Validity                                                      7

         C.   Indefiniteness                                                               7

  VI.    RELEVANT BACKGROUND OF ANTENNA TECHNOLOGY                                         7

  VII.   OPINIONS REGARDING CERTAIN CLAIM TERMS                                            9

         A.   "radiation and impedance patterns that are similar" or "substantially
              similar"                                                                     9

              1.     The scope of the term "impedance pattern" is not reasonably
                     certain                                                               9

              2.     The scope of the term "radiation and impedance patterns that are
                     similar" or "substantially similar" is not reasonably certain        10

         B.   "situated around" terms                                                     16

         C.   "substantially arranged"                                                    18
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 4 of 55 PageID #: 20156




                                         I.   BACKGROUND

           1.     I have been retained as a technical expert to provide my independent opinions

  regarding certain technologies at issue in this case. My opinions and the basis and reasons for

  them are set forth in this declaration.'

          2.      I am being compensated for my time spent working on this case at a rate of $185

  per hour, which is my standard consulting rate, plus reimbursement of expenses. I do not have a

  financial interest in the outcome of this matter.

          3.      I have been asked to give my opinions on certain technological issues pertaining to

  the following patents: U.S. Pat. Nos. 6,937,191 ("the '191 patent"); 7,250,918 (the '918 patent");

  7,557,768 ("the '768 patent"); 7,932,870 ("the '870 patent"); 8,228,256 ("the '256 patent");

  8,896,493 ("the '493 patent"); and 9,905,940 (the '940 patent"). Each of the above patents are

  from a patent family entitled, "Interlaced Multiband Antenna Arrays," which I may abbreviate as

  "IMAA."



                           II.   QUALIFICATIONS AND EXPERIENCE

          4.      I am currently a Professor in the Department of Electrical Engineering at the

  College of Engineering and Computing at the University of South Carolina ("USC").

          5.      I received my Bachelor of Science degree in electrical and electronic engineering

  from the Bangladesh University of Engineering and Technology, Dhaka in 1987. I received a

  Masters degree in 1994, and a Ph.D in 1997, both in electrical engineering from the University of




   1   To the best of my knowledge, recollection, and understanding, these are my opinions at this
       time based on the materials and information I have been provided and gathered and evaluated.
       I may supplement my opinions on a given topic in the future if new materials or information
       become available, including any expert declaration submitted on behalf of Fractus.


                                                      1
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 5 of 55 PageID #: 20157



  Victoria in Canada. I then worked as a postdoctoral fellow at the University of Victoria from May

  1997 to December 1997.

         6.      Subsequent to my postdoctoral research I worked at Ericsson Inc. in North Carolina

  first as a Staff Engineer, and then as a Senior Staff Engineer, from January of 1998 until August of

  2001. My work at Ericsson included the design, analysis, development, and testing of cellular,

  Bluetooth, and satellite phone antennas. In 2001, I joined the Department of Electrical Engineering

  at the University of South Carolina. During my tenure at the University of South Carolina, I have

  served as a Visiting Research Scientist with Motorola Corporation as well as a Summer Faculty

  Fellow at the Air Force Research Laboratory.

         7.      In 2003 I received the National Science Foundation Faculty Career Award and have

  received several additional awards from the University of South Carolina. While at USC, my

  research over the years has focused on several main theme areas: (1) antenna design for portable

  and wearable wireless communications, beam steering antennas, circularly polarized antennas and

  antenna miniaturization, (2) Electromagnetic Bandgap (EBG) structures and their design, (3) EBG

  design for isolation improvement between antennas, (4) conformal antenna design for aerospace

  applications including MEMS and varactor diode reconfigurable antennas, and arrays of
  reconfigurable antennas, (5) SAR and threshold power assessment for antennas (such as dipoles,

  monopoles, patches, PIFAs, etc.) at distances between 5 to 25 mm from the human head or body

  within the frequency range of 300 MHz to 6000 MHz; SAR and threshold power assessment for

  antennas and arrays (dipole arrays and microstrip patch arrays) at distances between 25 to 200 mm

  from the human head or body within the frequency range of 900 MHz to 6000 MHz; (6) wireless

  power transfer to sensors embedded in concrete using near and far field techniques, and (7)

  wireless sensor (Interdigital Capacitor sensor and surface wave sensor) design for infrastructure

  health monitoring. These research works have been sponsored through grants and contracts from

  the National Science Foundation, the Air Force Research Laboratory, the Army Research Office,


                                                   2
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 6 of 55 PageID #: 20158



  the Office of Naval Research, the Department of Energy, the Mobile Manufacturer's Forum

  (MMF), the GSM Association (GSMA), and The Boeing Company.

          8.     I have published extensively, having authored or coauthored over 160 technical

  publications, predominantly focused on antennas. I discuss some of these publications in more

  detail in this declaration. In addition to publishing, I was the Technical program Co -Chair of the

  IEEE Antennas and Propagation Society's International Symposium in Charleston, SC in 2009. I

  was also an Associate Editor for the journal IEEE Antennas and Wireless Propagation Letters from

  2008-2013. I serve on the Technical Program Committee of the IEEE Antennas and Propagation

  Society's (APS) International Symposium, and have organized special session for the IEEE IWAT

  conference and the IEEE APS Symposium. I have also served on the Technical Program
  Committee of the European Association for Antennas and Propagation Conference (EUCAP).

          9.     I hold 8 U.S. patents, five of which focused on different aspects of antennas.

          10.    During my tenure at the University of South Carolina, I have taught a number of

  courses which include: Electromagnetics; Electronics; RF Circuit Design for Wireless; Antennas

  and Radiation; Microwave Devices and Circuits and Industrial, Scientific, and Medical
  Applications of Microwaves. For example, in the Spring of 2019 I am teaching two courses: RF

  Circuit Design for Wireless; Antennas and Radiation.

          11.    A copy of my CV is attached to this declaration.



                                 III. MATERIALS CONSIDERED
          12.    In addition to my experience in this field as summarized above, and set forth in

  further detail in my CV, the materials that I reviewed in forming the opinions set forth in this

  declaration include the IMAA Patents, the relevant extrinsic evidence produced by Defendants and

  by Fractus, and the references cited in this declaration.




                                                    3
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 7 of 55 PageID #: 20159



                       IV. PERSON OF ORDINARY SKILL IN THE ART

          13.     I understand that the IMAA Patents claim priority to a patent application filed on

  October 26, 1999. I have also been informed that Fractus alleges that it is entitled to an earlier

  priority date of July 1998 for certain claims. I have not yet formed any opinions as to whether

  Fractus is in fact entitled to a priority date of July 1998 for any of its patent claims, but regardless

  of whether the claims are viewed from the perspective of July 1998 or October 1999, my opinions

  in this declaration are not affected.

          14.     In my opinion, a person of ordinary skill in the art around October 1999 would have

  possessed a Master's Degree in Electrical Engineering, or a Bachelor's Degree in Electrical

  Engineering with 2-3 years of experience with antennas.

          15.     I was a person of at least ordinary skill in the art under this definition when the

  IMAA Patents were first filed, and I have routinely worked with persons of ordinary skill in the

  art in the course of my employment at the University of South Carolina and in my industry

  experience.



                                V.    APPLIED LEGAL STANDARDS

          16.     I am not a lawyer or legal expert, and I am not offering any opinions regarding the

  law. I have, however, been informed by counsel of the legal standards applicable to the issues that

  I have been asked to examine.

  A.      Claim Construction

          17.     I have been informed by counsel that there are two types of claims: independent

  claims and dependent claims. I have been informed that an independent claim stands alone and

  includes only the limitations it recites. I have been informed that a dependent claim, on the other

  hand, is a claim that depends on another claim. I have been informed that dependent claims include

  all of the limitations stated in the dependent claim as well as any limitations included in the


                                                     4
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 8 of 55 PageID #: 20160



  corresponding independent claim. To take one particular example, claim 1 of the '918 patent is an

  independent claim. Claims 12 and 13 of the '918 patent are each referred to as dependent claims.

  I understand that claim 12 should be read to collectively include all of the limitations present in

  claim 1 and in claim 12. I understand that claim 13 should be read to collectively include all of

  the limitations present in claim 1 and claim 13. However, I understand that claim 13 should not

  be read to include the limitations present in claim 12.

          18.    In this sense, I have been informed the relationship between an independent claim

  and its dependent claims can be thought of using a Venn diagram. As shown in the exemplary

  illustration below, an independent claim defines the outer boundary of the Venn diagram and the

  one or more dependent claims are defined by separate circles within the outer boundary of the

  independent claim.




                                                        Independent claim

                                       -^
                                            -
                                                .




                                                    .       .....
                                                             ;. :.-

                                                        es WV, ......
                                                                      :-



                           Dependent claim                                         : Dependent:ctaim:
                           -
                               ...... .....
                               .
                                   -
                                                                       -
                                                                           -
                               -                                       -




          19.    I have been informed that it is the role of the Court to determine the meaning of

  language of the claims. I further understand that the construction of the language of the claims is




                                                                               5
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 9 of 55 PageID #: 20161



  performed by viewing that language from the perspective of one of ordinary skill in the art as of

  the priority date of each patent.

         20.     I have been informed that, to properly understand the meaning of claim terms, one

  should consider the claim language itself in view of the patent specification (including the figures).

  For example, the patent specification may show that the inventor used words or terms in a manner

  inconsistent with their plain and ordinary meaning.

         21.     I have been informed that language in a dependent claim may shed some light on

  the meaning of the terms in the claim from which it depends. I have been informed that one

  generally should not interpret a claim in a way that renders the dependent claim "superfluous." In

  other words, one should assume that the dependent claim is necessarily narrower than the claim

  from which it depends.

         22.     I also have been informed that the prosecution history of the patent may also

  provide guidance in construing a claim term. For example, the prosecution history may show that

  the patent applicant might have limited the scope of the claims. None of my opinions in this

  declaration, however, are affected by the prosecution history of the IMAA Patents.

         23.     I have been informed that if the intrinsic evidence is not conclusive regarding the

  meaning of a particular claim term, extrinsic evidence may also be used to determine its meaning.

  I understand that extrinsic evidence may be used, for example, to help determine what a person of

  ordinary skill in the art at the time of the invention would understand the claim term to mean.

  Extrinsic evidence may include, for example, dictionaries, technical treatises, journals, articles, or

  expert testimony. While I understand that reliance on extrinsic evidence may be permitted in

  certain cases, none of my opinions in this declaration are affected by the extrinsic evidence I have

  reviewed.




                                                    6
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 10 of 55 PageID #: 20162



  B.     Presumption of Validity

         24.     I have been informed by counsel that a patent claim is presumed valid, and that a

  challenger must establish invalidity by "clear and convincing evidence." I have been further

  informed and understand that, to prove an assertion by "clear and convincing evidence," the party

  with the burden of proof must demonstrate that it is highly probable that the assertion is true.

  C.     Indefiniteness

         25.     I have been informed that, in order to be valid, the claims of a patent must be

  sufficiently definite that one skilled in the art can determine the bounds of the claimed invention.

  I have been informed that a patent claim is deemed "indefinite" if the claim, read in light of the

  patent's specification and prosecution history, fail to inform, with reasonable certainty, those

  skilled in the art about the scope of the invention. I understand that a patent claim must be precise

  enough to afford clear notice of what is claimed, thereby apprising the public of what is still open

  to them.



               VI. RELEVANT BACKGROUND OF ANTENNA TECHNOLOGY

         26.     Based on my knowledge and experience with these technologies, and after
  reviewing the documentation discussed above, I have provided an explanation of several concepts

  underlying the IMAA Patents that are relevant to my analyses below. Each of the concepts I

  discuss in the subsections below would have been well-known to a person of skill in the art in the

  1998-1999 timeframe.

         27.     Wireless cellular communications, light wave communication, AM (Amplitude

  Modulation) radio, FM (Frequency Modulation) radio, GPS (the Global Positioning System),

  Wi-Fi, television broadcasting, etc. all use electromagnetic (EM) waves. One of many components

  of a wireless -communication system is an antenna, which can be used to radiate EM waves and to




                                                   7
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 11 of 55 PageID #: 20163



  receive EM waves. EM waves can be characterized by: its velocity of propagation (v); its
  frequency (f ); and its wavelength (k).

           28.   Wavelength (k) refers to the distance between peaks of a wave, and values for

  wavelength are typically reported in units of meters, centimeters, or millimeters. Frequency refers

  to the number of times over which a wave will pass a given point in one second. As stated another

  way, frequency is the number of complete cycles the wave completes in one second (i.e., how fast

  it is). Values for frequency are typically reported in units of hertz (Hz), megahertz (MHz), and

  gigahertz (GHz). The velocity of propagation in free space is the speed of light, which is denoted

  by the letter "c" and is thus a constant. The speed of light is 3 x 108 meters/second.

           29.   There is a direct relationship between frequency (f) and wavelength (k), which is

  shown in the equations below.

                             c =f x k                or            k = c /f
  As can be seen in the above equations, the frequency of an EM wave and its wavelength have a

  reciprocal relationship. Thus, as the frequency increases, the wavelength will decrease, and vice

  versa.

           30.   The IMAA Patents refer to the term "wavelength" in various places, e.g. "a half -

  wavelength" and "one wavelength." 2 Below are some frequencies and their wavelengths

  calculated using the above formulas:

                     Frequency (fi          Wavelength (k)    1/2 Wavelength (0.5 k)
                       890 MHz                337.1 mm             168.6 mm
                       960 MHz                312.5 mm             156.3 mm
                      1710 MHz                175.4 mm              87.7 mm
                      1880 MHz                159.6 mm             79.8 mm




   2   191 patent at column 4, line 31.


                                                     8
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 12 of 55 PageID #: 20164



                   VII. OPINIONS REGARDING CERTAIN CLAIM TERMS

  A.       "radiation and impedance patterns that are similar" or "substantially similar"
           31.    It is my opinion that the scope of the following claim limitations in the IMAA

  Patents is not reasonably certain to a person of ordinary skill in the art:

   Term                                                                   Claims
   "radiation and impedance patterns that are similar in a plurality      '768, cls. 1, 9, 16, 23, 30, 38
   of the plurality of working frequency bands"
   "radiation and impedance patterns that are substantially similar       '870, cls. 1, 11, 20, 29
   in a plurality of the plurality of working frequency bands"

           32.    It is not reasonably certain to a person of ordinary skill in the art (1) what an

  "impedance pattern" is, or (2) what it means for either a "radiation and impedance pattern" to be

  "similar" or "substantially similar" to another "radiation and impedance pattern" in the context of

  these patents. These limitations are not defined or described in the specification of the IMAA

  Patents and are not otherwise understandable with reasonable certainty to a person of ordinary skill

  in the art.

           1.     The scope of the term "impedance pattern" is not reasonably certain
           33.    The "impedance" of an antenna is "the ratio of the voltage to current at a pair of

  terminals or the ratio of the appropriate components of the electric to magnetic fields at a point"

  that is expressed as a complex quantity that includes a real part and may contain an imaginary

  part.' It is often expressed as the quantity ZA = RA ± jXA, where RA is resistance, and XA is reactance.

           34.    While the concept of the "impedance" of an antenna is understood, the term

  "impedance pattern," to my knowledge, did not have a well -understood meaning in the art at the

  time the IMAA Patents were filed. In fact, I am not personally familiar with anything referred to




       A. Balanis, ANTENNA THEORY at 73 (2d ed. 1997) ("Balanis").


                                                     9
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 13 of 55 PageID #: 20165



  as an "impedance pattern" in the antenna art at any time, either at the time of the IMAA Patents or

  now.

            35.    There is no definition of "impedance pattern" in the IMAA Patents, nor are there

  any examples of impedance patterns described in the text or shown in the figures.                 The

  specification of the IMAA Patents repeats the term, but does not provide any examples or clarity

  on the meaning of "impedance pattern."4 Furthermore, given that "impedance pattern" is not a

  known term to one of ordinary skill in the art, it is not clear what the IMAA Patents mean for

  "impedance patterns" to be "similar" or "substantially similar."

           2.      The scope of the term "radiation and impedance patterns that are similar" or
                   "substantially similar" is not reasonably certain
            36.    A "radiation pattern" is "a mathematical function or a graphical representation of

  the radiation properties of the antenna as a function of space coordinates. In most cases, the

  radiation pattern is determined in the far -field region and is represented as a function of the

  directional coordinates. Radiation properties include power flux density, radiation intensity, field

  strength, directivity, phase or polarization." 5 The IEEE Standard Definitions of Terms for

  Antennas (IEEE Std 145-1993) ("IEEE Antenna Dictionary") similarly defines "radiation pattern"

  as "[t]he spatial distribution of a quantity that characterizes the electromagnetic field generated by

  an antenna." In other words, a radiation pattern is a numerical or graphical representation of a

  specific property of the radiated electromagnetic fields.

           37.     A radiation pattern is generally represented graphically as a function of spherical

  angular coordinates, 0 (theta) and      1   (phi).    For example, a radiation pattern may include

  normalized electric field, field intensity, directivity, gain, realized gain (which includes the

  mismatch effects between the antenna and the feed transmission line), etc. It may also include one



    4    191 patent at column 2, lines 19-23 and 33-39; column 5, lines 39-35.
    5   Balanis at 28.


                                                       10
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 14 of 55 PageID #: 20166



  or both polarization components (Eo, E,p components, etc.) of the gain, fields, and directivity.

  Radiation patterns can be plotted in three dimensions. However, three-dimensional plots of

  radiation patterns may not reveal all the important features of the pattern. Thus, in general, two-

  dimensional (2-D) radiation patterns can be plotted in some major planes. For example, one may

  generate a 2-D polar radiation pattern by fixing one of the spherical angles (e.g., phi) and varying

  the other (e.g., theta) or vice versa. Note that the angle theta varies from 0 to 180 degrees, and the

  angle phi varies from 0 to 360 degrees. For an antenna, one may plot a radiation pattern by keeping

  phi=0 degrees or phi=90 degrees and varying theta. Alternatively, one may plot a radiation pattern

  by keeping theta=90 degrees and varying phi. Granted that numerous other 2-D plots of radiation

  patterns can be created in the same manner as needed.

          38.                The diagrams below are examples of radiation patterns from one of my
  publications.6 An excerpt from Figure 16 below shows several normalized gain patterns in the

  E -plane (elevation plane) at various frequencies.

                             If 0 dB                                                              a''' a dB                                                             9°Ode
          30P                            306                                    '.!.'..1   ....,"                        Sac
            ...."--             -10


          (                     20                      .606                                                20                     .6Sac''.     -R)
         Ff                    -1:t      '    .''       N.             /1:                              -XJ

                                                                                                                                        gOD   PCIDI                                        90q
                                7'''---)          .   -.-)"4'   -"u'                       _...'11.                                               I




                      'L.--1-10.-)                    ,/124-
                                                                -120"                      "-'   ''-i   '        -             /   120,'      -12'0'        -                            120°


                                                                                                                                                                       -
                        .           .
                                             -%                                                             10       '                                                     1a

                                0 dB 1500                                    -150c' -                CI d9' 154°                                       -100i -------       el da 15.0°
                            1,80.                                                                180.,                                                                 180P

                  9W MHz                                                                   950 MHz                                                              IOW MHz

                                        Figure 16. Measured normalized IL -plane radiation patterns.

          39.                Various parts of a radiation pattern are referred to as lobes. In general, a radiation

  lobe is a "portion of the radiation pattern bounded by regions of relatively weak radiation



    6 N. H. Chamok et al., Ultrathin UHF Broadband Antenna on a Nonuniform Aperiodic
     Metasurface, IEEE Antennas and Propagation Magazine, Vol. 57, No. 2 (Apr. 2015).


                                                                                                  11
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 15 of 55 PageID #: 20167



  intensity."' Lobes can be subclassified into main (or major), minor, side, and back lobes, as shown

  below.8



                                                                                          Major lobe
                                      First nult beamwidlh
                                      (FNBW)

                                   Half -power bcamwidth
                                   (HRBW)


                                                                                     /    7

                                            Minor lobes                                  ..--Side lobe

                                                                                                                    y



                                                                                         Back lobe

                                                             Minor lobes

                                                                           (a)




                                                                                 Radiation
                                                                                 intensity

                               Half -power beamwidth(IIPBW)
                               First null bcamwidlh(FNBW)
                                                                                                Major lobe


                                      Minor lobes
                                                                                                     Side lobe           Back lobe




                                                                                                                 4111\
                                                                            0                                                    0

                                                                           (b)

                         Figure 2.4 (a) Radiation lobes and beamwidths of an antenna pattern. (b) Linear
                         plot of power pattern and its associated lobes and beamwidths.



            40.    A "radiation pattern" is not the same thing in all contexts. Many different quantities

  can be plotted to characterize radiation, including "power flux density, radiation intensity,

  directivity, phase, polarization, and field strength."9 For a base station antenna, a radiation pattern


        Balanis at 31.
    8   Balanis at 31.
    9 IEEE Antenna Dictionary (Std 145-1993) at 28; Balanis at 28 ("In most cases, the radiation
      pattern is determined in the far -field region and is represented as a function of the directional
      coordinates. Radiation properties include power flux density, radiation intensity, field
      strength, directivity, phase or polarization.").


                                                                           12
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 16 of 55 PageID #: 20168



  could plot any or all of these quantities. When discussing radiation patterns in the art, the specific

  details of the pattern (e.g., the quantities plotted, coordinates, normalization, plane of analysis,

  polarization, etc.) must be specified or readily ascertainable from the pattern shown.

          41.     It would not be reasonably clear to a person of ordinary skill in the art how to

  determine whether, in the context of these patents, radiation patterns are "similar" or, as stated in

  some claims, "substantially similar." While the concept of a radiation pattern would have been

  generally known to a person of ordinary skill in the art at the time of the IMAA Patents, as

  described above, there was no established understanding-and the IMAA Patents provide no

  guidance-as to what made two radiation patterns "similar" or "substantially similar." An

  assessment of whether two patterns are "similar" or "substantially similar" would require

  additional guidance to a person of skill in the art about what qualities or values of the patterns

  should be assessed when determining similarity, as well as guidance regarding what level of

  differences can be tolerated.

          42.     Not a single radiation pattern is depicted in the IMAA Patents. The specification

  of the IMAA Patents provides no guidance that would allow a person of skill in the art to know

  what kind of radiation patterns should be compared-e.g., patterns based on the gain, directivity,

  field intensity, or polarization of the radiation. Indeed, even for normalized patterns, one may need

  to clarify the intensity of the side lobes, the forward to backward ratio (if any), the number of side

  lobes, or other characteristics in order for an assessment to be attempted. The pattern comparisons

  could be very different depending on the quantities compared.

          43.     It is also unclear whether a person of ordinary skill in the art is supposed to compare

  just the main lobe, the main lobe and the side lobes, or all lobes. For example, two radiation

  patterns may have main lobes of the same size, shape, and direction, but the side and back lobes

  may be very different in size, shape, and direction. Again, there is no guidance in the IMAA

  Patents on this issue.


                                                    13
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 17 of 55 PageID #: 20169



         44.      I have reproduced some figures from one of my publications that show radiation

  patterns with side lobes.10 In comparing either the red or the blue radiation patterns below, the

  main lobes are generally in the same direction with matching widths, but the side and back lobes

  do not always share those characteristics. There is no guidance in the IMAA Patent specification

  regarding whether radiation patterns like these, given the differences in side and back lobes, would

  be "similar" or "substantially similar." Whether or not two radiation patterns would be considered

  "similar" or "substantially similar" to each other would depend on their intended applications and

  on the subjective assessment of the engineer comparing them. Different persons of skill in the art

  could have different conclusions regarding the similarity of these radiation patterns.
                                                                                                                0
                                          330.                am 30                            330                  ,tleb

                                                                         60              300                                         60



                            270       I     I                              I 90      270.                                              90



                             240                                         124             240                                         I24

                                                                         -Phi                                                                    .0
                                          210    --           --- 150    1-phi-90              210-       --   - ----;160 -p h; =00
                                                       180                                                     100
                                                       (a)                                                     (b)
                                                                                                                o
                                          330            -'d       30                          no    .
                                                                                                                     We ao

                             300.,
                                  (                            7
                                                                         .60             300.0                                       60
                                                                                                                -1
                                                 46.
                                                                           9-- a
                            870                                                      270                                                  00

                                                41 111r16                                                il;
                                                                          20                                         )               120

                                          210                      150
                                                                         -Phi=0
                                                                                               210
                                                                                                                         __...---.
                                                                                                                               loo
                                                                                                                                      -P    I-   i =0

                                                       lag               -Phi=90                               iful                   -Ph' 0=90
                                                        (c)                                                     (d)

         Figure 7. Simulated radiation patterns at (a) 2A5, (b) 2,65. (c) 2.85, and (d) 3.05 GHz.


         45.      Consider two broad possible categories of radiation patterns: directional, and

  omnidirectional patterns. A directional antenna (according to the IEEE Standard Definitions of

  Terms for Antennas (IEEE Std 145-1993)) is one "having the property of radiating or receiving



   1° D. Poduval et al., Wideband Aperture Coupled Patch Array Antennas -High Gain, Low Side
      Lobe Design, Progress in Electromagnetics Research, Vol. 160, 71-87 (2017).


                                                                                    14
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 18 of 55 PageID #: 20170



  electromagnetic waves more effectively in some directions than others." Note the term "some

  direction(s)," which implies there could be more than one direction. An omnidirectional antenna

  (according to the IEEE Standard Definitions of Terms for Antennas (IEEE Std 145-1993)) is one

  "having an essentially nondirectional pattern in a given plane of the antenna and a directional

  pattern in any orthogonal plane." Just because two radiation patterns are both "directional," or

  two radiation patterns are both "omnidirectional," that does not mean that a person of ordinary

  skill in the art would understand the two patterns to be "similar." For example, even if two

  radiation patterns are directional (like those above), there may be different horizontal or vertical

  half -power beam widths, and the side lobe levels with respect to the main lobe may differ. One

  pattern may have more cross -polarization than the other. Again, there is no guidance in the

  specification of the IMAA Patents regarding whether radiation patterns with such differences are

  still "similar." It is unclear what differences in which radiation pattern characteristics (e.g., half

  power beamwidth, forward -to -backward ratio, beam shape, number of lobes, lobe direction, side

  lobe level with respect to the main lobe, vertical polarization, horizontal polarization, gain, etc.)

  would be used to assess the similarity of two patterns. Depending on the application and on the

  views of a given antenna engineer, some or all of these factors may be important for determining

  what levels of differences are tolerable while remaining "similar."

         46.     As mentioned above, some of the claims require radiation and impedance patterns

  to be "similar" (e.g., the claims of the '918 patent), while others require them to be "substantially

  similar" (e.g., the claims of the '870 patent). There is no guidance in the specification about the

  difference between "similar" and "substantially similar" impedance patterns. At what point do

  two radiation patterns go from being "substantially similar" to simply "similar"? A person of

  ordinary skill in the art would not have any certainty regarding this subjective assessment, and the

  patents themselves provide no guidance.




                                                   15
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 19 of 55 PageID #: 20171



  B.     "situated around" terms
         47.     I have been asked to analyze whether the term "situated around," when used in the

  claims below, provides reasonable certainty to a person of ordinary skill in the art. It is my opinion

  that the terms below that use the phrase "situated around" do not inform, with reasonable certainty,

  those of ordinary skill in the art about the scope of the alleged invention.

   Term                                                              Claims
   "the working frequency bands are situated around 900 MHz and 1800 '918, cl. 12
   MHz"
   "the working frequency bands are situated around 900 MHz, 1800                '918, cl. 14
   MHz, and 2100 MHz"
   "the working frequency bands are situated around 800 MHz and 1900             '918, cl. 15
   MHz"
   "the working frequency bands are situated around 800 MHz, 1900                '918, cl. 19
   MHz, and 2100 MHz"
   "at least one of the working frequency bands is situated around 1900          '918, cl. 24
   MHz"
   "two working frequency bands of the plurality of working frequency            '768, cls. 3, 24, 33, 39
   bands are situated around 900 MHz and 1800 MHz"
   "three working frequency bands of the plurality of working                    '768, cls. 5, 35, 41
   frequency bands are situated around 900 MHz, 1800 MHz, and 2100               '870, cls. 8, 17, 36
   MHz"
   "two working frequency bands of the plurality of working frequency            '768, cls. 6, 27, 36, 42
   bands are situated around 800 MHz and 1900 MHz"                               '870, cls. 9, 27, 37
   "at least one of the plurality of working frequency bands is situated         '768, cl. 13
   around 1900 MHz"                                                              '870, cl. 25
   "at least one of the plurality of working frequency bands of the              '768, cl. 16
   interlaced multiband antenna array is an operating band situated
   around 2100 MHz"
   "two working frequency bands of the plurality of working frequency            '768, cl. 25
   bands are situated around 1900 MHz and 3500 MHz"
   "three working frequency bands of the plurality of working                    '768, cls. 26
   frequency bands are situated around 900 MHz, 1800 MHz, and 2100
   MHz"
   "two working frequency bands of the plurality of working frequency            '870, cl. 3
   bands are situated around 1800 MHz and 2100 MHz"
   "two working frequency bands of the plurality of working frequency            '870, cls. 7, 16, 35
   bands are situated around 1900 MHz and 2100 MHz"




                                                    16
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 20 of 55 PageID #: 20172




   Term                                                                      Claims
   "the first working frequency band is situated around 1800 MHz and         '870, cl. 13
   wherein the second working frequency band is situated around 2100
   MHz"
   "three working frequency bands of the plurality of working                '870, cls. 18, 22
   frequency bands are situated around 1800 MHz, 1900 MHz, and
   2100 MHz"
   "an operating frequency of the first continuous frequency range is        '493, cl. 1
   situated around 900 MHz and an operating frequency of the second
   continuous frequency range is situated around 1800 MHz"

         48.     The phrase "situated around" has no special usage in the field of antennas to my

  knowledge, and each person of ordinary skill in the art may have a different understanding as to

  whether a particular range of frequencies is "situated around" another frequency. The specification

  of the IMAA Patents also does not clarify the bounds of this term, and a person of ordinary skill

  in the art would not be able to reasonably determine the scope of these claim terms.

         49.     As a starting point, the IMAA Patents do not define or explain the term "situated

  around." In fact, this term is not even used in the patents outside of the claims. There are also no

  figures in the IMAA Patents that specifically illustrate or otherwise provide insight or an

  explanation into the boundaries of the term "situated around."

         50.     The term "situated around" is one of degree that, in the context of the limitations

  listed above, relates to how near (or "around") the claimed frequency band must be to the claimed

  frequency. For instance, claim 12 of the '918 patent states that "the working frequency bands are

  situated around 900MHz and 1800MHz." However, none of the IMAA Patents provide a specific

  explanation as to how "around" the working frequency bands must be to 900MHz and 1800MHz.

  Without such an explanation, it is not possible to determine what would fall within the bounds of

  "around" and what would not.       Again, the specification of the IMAA Patents provides no

  explanation or figures that illustrate how to apply this concept. There are also no algorithms or

  other methodologies disclosed in the IMAA Patents that specifically explain how "around" the




                                                   17
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 21 of 55 PageID #: 20173



  "working frequency bands" must be to 900MHz and 1800MHz, including how any such

  determination could be quantified or measured.

           51.     The lack of clarity in the language in the claims listed above can be compared to

  the language appearing in, for instance, claim 12 of the '191 patent which provides that "the

  working frequency bands are situated around 900 MHz and 1800 MHz in order to provide service

  simultaneously for the GSM 900 and GSM 1800 cellular mobile telephony systems." Unlike this

  claim language, the claims listed above do not identify the systems in which the frequencies are

  used, and do not provide further clarity as to any objective bounds to measure "situated around."

           52.     The IMAA Patents also explain that the GSM 900 system correlates with
  frequencies from 890-960 MHz and that the GSM 1800 system correlates with frequencies from

  1710-1880 MHz." These include numerous frequencies therein, but nowhere does any asserted

  patent indicate that a frequency band is "situated around" a particular frequency if that frequency

  simply happens to be included anywhere within the larger band (including frequencies at the tail

  of that band). For example, the patent does not describe or state that a frequency range of 890-960

  MHz (used for the GSM 900 system) is "situated around" either of 890 MHz or 960 MHz. A

  person of ordinary skill in the art would not understand the GSM 900 system to be "situated

  around," for example, 890 MHz or 960 MHz. To the contrary, a person of ordinary skill in the art

  would understand and describe such a cellular service as operating between 890 MHz to 960 MHz

  and having a center frequency of 925 MHz ((890 MHz + 960 MHz)/2).

  C.        "substantially arranged"
           53.     It is my opinion that the scope of the following claim limitations are not reasonably

  certain to a person of ordinary skill in the art:




   11   '191 patent at column 7 lines 33-38.


                                                      18
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 22 of 55 PageID #: 20174




   Term                                                                                  Claims
   "the first plurality and the second plurality of antenna elements arranged on         '493, cl. 1
   the ground plane layer, and substantially arranged along a first direction with
   respect to a longitudinal axis of the interlaced multiband antenna array"
   "the first set and the second set of antenna elements arranged on the ground          '493, cl. 11
   plane and substantially arranged along a first direction with respect to a
   longitudinal axis of the interlaced multiband antenna array"
   "the first plurality of antenna elements and the second plurality of antenna          '940, cl. 8
   elements are substantially arranged along a longitudinal direction of the
   antenna array"

         54.     There is no guidance in the specifications of the IMAA Patents to provide a person

  of ordinary skill in the art with reasonable certainty about the scope of what it means to be

  "substantially arranged" along a longitudinal axis or direction. Indeed, this term "substantially

  arranged" (or even the term "substantially") does not appear anywhere in the specifications.

  Where the specification provides examples of "arranged" elements along a straight line, those

  examples are of perfectly aligned linear arrays (where the exact center of each element lies on the

  same axis).   The term "substantially arranged along a longitudinal [axis/direction]" lifts the

  requirement that the elements be arranged in a perfectly linear manner, and suggests undefined

  tolerances of some lateral deviation or shift from a perfectly aligned arrangement along the

  longitudinal axis. However, a person of ordinary skill in the art would not understand which

  elements should be considered "substantially" arranged along an axis and those that should not,

  and this would depend on the opinions of a designer and the intended application for the array.

         55.     By way of background, a "collinear antenna array" was a well -understood class of

  arrays in which the elements are mounted in parallel and collinear one to another, that is, they are

  aligned in a straight line.12 Figs. la and lb of the IMAA Patents illustrate examples of linear arrays.




   12 IEEE SEVENTH EDITION (2000), p. 7 ("collinear array antenna: A linear array of radiating
      elements, usually dipoles, with their axes lying in a straight line.").


                                                    19
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 23 of 55 PageID #: 20175




                                       1a       lb              lc

                                                0               0
                                                0

                                                0               ®


                                                0
                                                0               0
                                                0                0
                                                0                0

                                                0                0

                                                     FIG. I

           56.     Although the claims call for the elements to be "substantially arranged" along an

  axis, the elements in the figure above appear perfectly aligned. Turning to the specification's

  description of Figure 1 does not further clarify these terms.13 This passage only describes the

  overall spacing between the elements along the longitudinal axis, but does not state how far the

  elements would be permitted to shift from that axis in the lateral direction while still remaining

  "substantially" arranged along that axis. Even in the description of the specification that "elements

  be repositioned, as in FIG. 5,"14 the specification only describes how to reposition the elements

  along the longitudinal axis.15 This vertical repositioning is illustrated in Figure 5, but all of the

  elements of Figure 5 appear perfectly aligned along an axis.16




   13   '191 patent at column 5, lines 20-24 (explaining the spacing between elements).
   14    191 patent at column 6, line 66 to column 7, line 2.
         191 patent at column 7, lines 13-19.
   16    191 patent at FIG. 5.


                                                        20
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 24 of 55 PageID #: 20176



                                  5a   56   5c           5d                 5e


                                       0                 0                  0
                                                                           u
                                       0                 0                  0
                                                         el                 13
                                       0                 *                  C>
                                            0            n                  0
                                       0                 (0 ---____,..0

                                       o                 4-------_________=7,:cc


                                            EP
                                       0                                     R

                                       0                  0                  0
                                                          0                  0

                                                 HG. 5

         57.     Thus, the terms identified above would not have been reasonably clear to a person

  of ordinary skill in the art, and such a person would be unable to reasonably determine the

  boundaries of the claimed inventions.



         I declare under penalty of perjury that the foregoing is true and correct to the best of my

  knowledge, understanding, and recollection.
                                                          \AU -4e A/Lt.'
                                                         Dr. Mohammod Ali
                                                         January 14, 2019




                                                  21
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 25 of 55 PageID #: 20177



                                            Mohammod Ali


  I. Personal

  Citizenship - United States of America
  Marital Status - Married with two children

  II. Academic Preparation

     Ph.D.       Electrical Engineering, University of Victoria, BC, Canada, 1997
     M.A.Sc.     Electrical Engineering, University of Victoria, BC, Canada, 1994 B.Sc.
     Electrical and Electronic Engineering,
                  Bangladesh University of Engineering and Technology,        1987

  Ill.      Professional Positions

     January 2013 -Present            Professor, Department of Electrical Engineering (EE),
                                      University of South Carolina (USC), Columbia
     August 2007 -December 2012       Associate Professor, Dept. of EE, USC, Columbia
     August 2001- July 2007           Assistant Professor, Dept. of EE, USC, Columbia
     March 2001-August 2001           Senior Staff Engineer, Ericsson Incorporated, Research
                                      Triangle Park, NC
     January 1998 - March 2001        Staff Engineer, Ericsson Incorporated, Research
                                      Triangle Park, NC
         May 1997 - December 1997     Post -Doctoral Fellow, Department of Electrical and
                                      Computer Engineering, University of Victoria, Canada
         September 1992 - May 1997    Research Assistant, Department of Electrical and
                                      Computer Engineering, University of Victoria, Canada
         September 1992 - May 1997    Teaching Assistant, Department of Electrical and
                                      Computer Engineering, University of Victoria, Canada
     January 1988 - Sept. 1992        Lecturer, Department of Electrical and Electronic
                                      Engineering, Bangladesh Institute of Technology,
                                      Chittagong, Bangladesh

     Visiting Appointments

     June 2013 - June 2014            Visiting Professor, AFRL, WPAFB, Ohio (Sabbatical)
     June 2011 - August 2011          AFOSRa Summer Faculty Fellow, AFRLb, WPAFBc, Ohio
     June 2010 - August 2010          AFRL Summer Faculty Fellow, AFRL, WPAFB, Ohio
     June 2004-August 2004            Visiting Research Scientist, Motorola Corporate EME
                                      Research Laboratory, Plantation, Florida

     a. AFOSR - Air Force Office of Scientific Research
     b. AFRL - Air Force Research Laboratory
     c. WPAFB - Wright Patterson Air Force Base




  M Ali                                                                                   January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 26 of 55 PageID #: 20178
                                                                                                  2




  IV.    Honors, Awards, and Membership
         National Science Foundation (NSF) Faculty Career Award, 2003-2009.
         Samuel Litman Distinguished Professor Award, College of Engineering and
          Computing, University of South Carolina (2011).
          Research Progress Award, College of Engineering and Computing, University of South
          Carolina (2009).
          Young Investigator Research Award, College of Engineering and Information
          Technology, University of South Carolina (2006).
          Manager's Award, Ericsson Incorporated, Research Triangle Park, NC, 2001
        Nominated for Governor General's Gold Medal Award for outstanding Ph.D. research
          in Canada, 1998
          Talentpool Scholarship - Government of Bangladesh, 1981 - 1985. For Obtaining 2nd
          position in the combined merit list in the Nationwide Higher Secondary Certificate
          Examination under Jessore Board (one of four boards in Bangladesh), 1981
          Senior Member of the IEEE

  V. Research Interests

          Antennas for Mobile Wireless Communications - Multiband or wideband antenna
          design for mobile wireless communications for handhelds, wearables, and base stations.
          Frequency and pattern reconfigurability, MIMO, SAR, platform integrated antennas.
          Reconfigurable Antennas for mm -Wave - high performance GaN based phased array
          antennas for the handheld and wireless access points for 5G mm -Wave communications.
          This includes high data rate wireless cellular at 28 and 38 GHz and short distance device
          to device communications at 60, 77 GHz. Phased arrays for high resolution X -band
          weather radar.
          Metamaterials and metasurfaces for Antennas and Signals - broadband
          metamaterials for conformal aircraft antennas, broadband absorption materials, crosstalk
          reduction in printed circuit boards, Electromagnetic Interference (EMI) suppression in
          power converters, electromagnetic wave sink, high -intensity radiated fields (HIRF)
          suppression
          Conformal Antennas in Aerospace Applications - broadband, load bearing,
          reconfigurable, pixelated, phased arrays (low VHF to mm wave frequencies); broadband
          endfire, X, Ka, and 60 GHz phased arrays embedded in aerospace composite materials.
          Wireless power transfer and wireless sensing in infrastructure - near and far field
          wireless power transfer, wireless sensing, e.g. moisture sensor

  Selected Non -Academic Collaborations and Partnerships - Air Force Research Laboratory
  (James Tuss, William Baron, Michelle Champion); Army Research Laboratory (Dr. Steve Weiss),
  Nextgen Aeronautics (Dr. Jayant Kudva), Aurora Flight Sciences Corporation (Ed Wen), Pharad
  Inc. (Dr. Rod Waterhouse), Motorola (Dr. Antonio Faraone), IT IS, Switzerland (Dr. Mark Douglas),
  Jarden Applied Materials (Gary Martek)




  M Ali                                                                             January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 27 of 55 PageID #: 20179
                                                                                               3




  Grants and Contracts

    [1]   Title: Novel NDE Sensors, Waveforms, Models, and Algorithms for Cable
          Health Monitoring, RC -5: Materials Aging and Degradation    Sponsor:
          Department of Energy NEUP
          Duration: October 1, 2017 - September 30, 2020          Amount and Role: $800,000,
          Dr. M. Ali, PI

    [2]   Title: Radio -Frequency of Hydride Materials
          Sponsor: Savannah River National Laboratory, DOE
          Duration: September 18, 2017 - September 17, 2018       Amount and Role: $65,000,
          Dr. M. Ali, PI

    [3]   Title: METAMATERIALS FOR RADIO FREQUENCY INTERFERENCE (RFI) AND
          ELECTROMAGNETIC INTERFERENCE (EMI) REDUCTION
          Sponsor: Boeing Corporation
          Duration: August 2016- October 2018 Amount and Role: $123,000, Dr. M. Ali, PI

    [4]   Title: Reconfigurable Pixel Based Conformal Load Bearing Antenna Structures (CLAS),
          Sponsor: Air Force Research Laboratory
          Duration: January 2011- February 2019
          Amount and Role: $686,709, Dr. M. Ali, PI

    [5]   Title: Novel Beam Steering Apertures and Waveforms for High Capacity Broadband
          Wireless Nodes
          Sponsor: National Science Foundation
          Duration: January 2013- December 2017
          Amount and Role: $539,955, Dr. M. Ali, PI; Dr. Huseyin Arslan and
                             Dr. Akhter Ahmed Co -PI

    [6]   Title: In -Situ Thermal Imaging of Manufacturing of Heterogeneous Materials and Their
          Multi -Physical Response
          Sponsor: Vice President for Research, USC (Internal)
          Duration: 2/2013-12/2013
          Amount and role - $100,000 equipment grant, Dr. Prasun K. Majumdar, PI, Dr. M. Ali,
          Dr. K. Reifsnider, and Dr. T. Farouk, Co -PI.

    [7]   Title: Foundations of Broadband Multifunctional Metamaterials Inspired by the Analogy
          of Formation
          Sponsor: US Army Research Office
          Duration: April 2012- December 2012       Amount and Role: $49,906, Dr. M. Ali, PI




  M Ali                                                                         January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 28 of 55 PageID #: 20180
                                                                                                  4


    [8]    Title: Power Electronics, Architectures, Controls, and Design Tools for Electric Ship
           Systems
            Sponsor: Office of Naval Research
            Duration: 2008-2013
           Amount and Role: $7,970,000, Dr. Roger Dougal, PI, Dr. H. Ginn, Dr. Y. -J. Shin, Dr.
           E. Santi, Dr. J. Khan, and Dr. M. Ali, Co -PI, Ali's Share $430,000.

    [9]    Title: Conformal Antennas for Unmanned Aircraft Systems (UAS)
            Sponsor: Air Force/Aurora Flight Sciences Corporation Phase I SBIR
           Duration: January 2011 -September 2011          Amount and Role:
           $30,000, Dr. M. Ali, Pl.

    [10]   Title: Reconfigurable Load Bearing Pixel Antenna Structures
           Sponsor: Air Force Office of Scientific Research (AFOSR)
           Duration: June -August 2011
           Amount and Role: $25,000 of summer support for self and grad student, Dr. M.
           Ali, Pl.

    [11]   Title: Novel Wireless Powered Embedded Sensors for Structural Health Monitoring
           Sponsor: NSF Phase I SBIR through Advanced Flex Sensor Research*
           (*I formed this company in 2009; the project PI was Dr. Rashed Bhuiyan my former
           PhD student)
           Duration: January-July 2011
           Amount and Role: $10,440 for USC out of $140,841, Dr. M. Ali, Co -PI.

    [12]   Title: Research on Wide Band Low Profile Antennas using Electromagnetic Bandgap
           Metamaterials
           Sponsor: Air Force Research Laboratory
           Duration: June 2010 - January 2011
           Amount and Role: $25,170, of summer support for self, Dr. M. Ali, Pl.

    [13]   Title: Flexible, Ultra -Thin, Packaged Antennas and Arrays for Next Generation Wireless
           Applications
           Sponsor: NSF Career Award
           Duration: 2003 - 2009 Amount and Role: $412,000, Dr. M. Ali, PI

    [14]   Title: Development of a Novel Wireless Sensor System Test -Bed for Infrastructure
           Monitoring and Biomedical Applications
           Sponsor: NSF MRI (Major Research Instrumentation)
           Duration: 2006 - 2011
           Amount and Role: $200,000, Dr. M. Ali, Pl.




  M Ali                                                                            January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 29 of 55 PageID #: 20181
                                                                                                5



    [15]   Title: Low Power Exemption Rationale for Wireless Transmitters at Distances of 25 mm
           or greater from the User
            Sponsor: Mobile Manufacturer's Forum and GSM Association, Brussels, Belgium,
           Duration: 2008 - 2010
            Amount and Role: $195,181, Dr. M. Ali, PI and DI Gernot Schmid, Seibersdorf
           Laboratory, Austria, Co -PI

    [16]   Title: Developing a Thermal Exemptions Rationale for Low -Power Transmitters,
           Sponsor: Mobile Manufacturer's Forum and GSM Association, Brussels, Belgium,
           Duration: 2008 - 2010,
           Amount and Role: $196,139, Dr. M. Ali, PI and Dr. Revaz Zaridze, Tbilisi State
           University, Republic of Georgia, Co -PI

    [17]   Title:   Determining Maximum Allowable Emitted Power Level from Low -Power
           Transmitters for SAR Compliance
           Sponsor: Mobile Manufacturer's Forum and GSM Association, Brussels, Belgium,
           Duration: 2005 - 2007
           Amount and Role: $180,000, Dr. M. Ali, PI and DI. Gernot Schmid, Seibersdorf
           Laboratory, Austria, Co -PI

    [18]   Title: Correlating Threshold Power and Antenna Performance Characteristics, Sponsor:
           Motorola Corporate EME Research Lab, Plantation, Florida,     Duration:        June -
           August 2004
           Amount and Role: $25,000, of summer support for self, Dr. M. Ali, PI

    [19]   Title: Powered Non -Destructive Evaluation of Transportation Infrastructures using
           Wireless Embedded Sensors
           Sponsor: South Carolina State University Transportation Center,
           Duration: 2005-2006,
           Amount and Role: $46,258, Dr. M. Ali, PI, Dr. Abdul Miah, Co -PI

    [20]   Title: Electric Ship Research and Development Consortium, $10,816,295
           Sponsor: Office of Naval Research
           Duration: 2002-2007
           Amount and Role: $10,816,295, Dr. Roger Dougal, PI, Dr. M. Ali, and others Co -PI,
           Ali's Share, $385,000.

    [21]   Title: AIInGaN MOSDHFET Based RF Circuits,
           Sponsor: Missile Defense Agency
           Duration: 2003-2005
           Amount and Role: $1.445M, Dr. Asif Khan, PI, Dr. M. Ali, and others Senior
           Personnel, Ali's Share, $144,500.




  M Ali                                                                           January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 30 of 55 PageID #: 20182
                                                                                                 6



  VI. Publications

     A. Refereed Journal Publications

    [1]    R.H. Bhuiyan, J.M. Caicedo, and M. Ali, "A Study of 13.5 MHz Coupled Loop Wireless
           Power Transfer under Concrete and near Metal," IEEE Sensors Journal, pp. 9848-9855,
           Dec. 2018.
    [2]    M.D. Wright, W. Baron, J. Miller, J. Tuss, D. Zeppettella, and Mohammod Ali, "MEMS
           reconfigurable broadband patch antenna for conformal applications," IEEE
           Transactions on Antennas an Propagation, vol. 66, no. 6, pp. 2770-2778, June 2018.
    [3]    X. Jin and M. Ali, "Simple empirical formulas to estimate the dielectric constant and
           conductivity of concrete," Microwave and Optical Technology Letters, pp. 1-5, DOI:
           10.1002/mop.31577, Nov. 2018.
    [4]    D. Zeppettella and M. Ali, "Conformal Load -Bearing Antenna Structure for MIMO
           Applications," Applied Computational Electromagnetics Society Journal, vol. 33, no. 9,
           pp. 979-989, September 2018.
    [5]    S. Keerthi, A. Hamad, A. Mian, J. Clifford, P. Majumdar, N. Chamok, and M. Ali, "Effect
           of Heterogeneity in Additively Manufactured Dielectric Structures on Radio -Frequency
           Response of Microstrip Patch Antennas," International Journal of RF and
           Microwave Computer -Aided Engineering, DOI: 10.1002/mmce.21234, 2017.
    [6]    D. Poduval and M. Ali, "Wideband Aperture Coupled Patch Array Antennas - High
           Gain, Low Side Lobe Design," Progress in Electromagnetics Research, vol. 160, pp.
           71-87, 2017.
    [7]    M.H. Yilmaz, S. Kose, N.H. Chamok, M. Ali, and H. Arslan, "Partially overlapping
           filtered multitone with reconfigurable antennas in uncoordinated networks," Elsevier
           Journal of Physical Communication, vol. 25, part 1, pp. 249-258, Dec. 2017.
    [8]    V.S.Tummala, A. Mian, N.H. Chamok, D. Poduval, M. Ali, J. Clifford, and P. Majumdar,
           "Three-dimensional printed dielectric substrates for radio frequency applications,"
           ASME Journal of Electronic Packaging, vol. 139, 020904-1-7, June 2017.
    [9]    N.H. Chamok, M.H. Yilmaz, A. Arslan, and M. Ali, "High -Gain Pattern Reconfigurable
           MIMO Antenna Array for Wireless Handheld Terminals," IEEE Transactions on
           Antennas and Propagation, pp, 4306-4315, Oct. 2016.
    [10]   R.H. Bhuiyan, M.N. Alam, J.M. Caicedo, and M. Ali, "Real -Time Wireless Moisture
           Sensing in Materials using Planar Interdigitated Sensors," Sensors & Transducers, vol.
           195, Issue 12, December 2015, pp. 30-38.
    [11]   Md. Anas B. Mazady, G. Schmid, R. Uberbacher, and M. Ali, "SAR Induced by Low
           and High Directivity Antenna Apertures at Distances Greater than 25 mm from the
           Body," Applied Computational Electromagnetic Society (ACES) Journal, Vol. 30, No. 9,
           pp. 940-951, September 2015.
    [12]   N.A Bishop, J. Miller, D. Zeppettella, W. Baron, J. Tuss, and M. Ali, "A Broadband
           HighGain Bi-Layer LPDA for UHF Applications," IEEE Transactions on Antennas and
           Propagation, pp. 2359-2364, May 2015.
    [13]   Y. Peng, B.M.F Rahman, T. Wang, N. Chamok, M. Ali, and G. Wang, "Engineered
           Smart Substrate with Embedded Patterned Permalloy Thin Film for RF Applications,"
           Journal of Applied Physics, 117, 17B709 (2015).



  M Ali                                                                             January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 31 of 55 PageID #: 20183
                                                                                                 7



    [14]   N.H. Chamok, T. Anthony, S.J. Weiss, and M. Ali, "Ultra -Thin UHF Broadband Antenna
           on A Non -Uniform Aperiodic Metasurface," IEEE Antennas and Propagation Magazine,
           vol. 57, pp. 167-180, April 2015.
    [15]   X. Jin, J.M. Caicedo, and M. Ali, "Near -Field Wireless Power Transfer to Embedded
           Smart Sensor Antennas in Concrete," Applied Computational Electromagnetic Society
           (ACES) Journal, 30(3):261-9, March 2015.
    [16]   X. Jin and M. Ali, "A Novel 3-D Cubic Loop Antenna with Nearly Isotropic Pattern,"
           Microwave and Optical Technology Letters, vol. 56, pp. 1511-1513, July 2014.
    [17]   Md. Nazmul Alam, D. Coats, Y. -J. Shin, R. Dougal, and M. Ali, "A New Method to
           Estimate the Average Dielectric Constants of Aged Power Cables," Journal of
           Electromagnetic Waves and Applications, 28:7, 777-789, 2014.
    [18]   Md. Nazmul Alam, R.H. Bhuiyan, R. Dougal, and M. Ali, "Design and Application of
           Surface Wave Sensors Non -Intrusive Power Line Fault Detection," IEEE Sensors
           Journal, vol. 13, no. 1, pp. 339-347, Jan. 2013.
    [19]   Md. R. Islam and M. Ali, "A 900 MHz Beam Steering Parasitic Antenna Array for Body
           Wearable Wireless Applications," IEEE Transactions on Antennas and Propagation,
           vol. 61, no. 9, Sept. 2013, pp. 4520-4527.
    [20]   Md. Nazmul Alam, R. Dougal, and M. Ali, "Electrically Small Broadband VHF/UHF
           Planar Antenna Matched using a Non -Foster Circuit," Microwave and Optical
           Technology Letters, vol. 55, Oct. 2013, pp. 2494-2497.
    [21]   Md. R. Islam and M. Ali, 'Temperature Rise Induced by Wire and Planar Antennas in a
           High -Resolution Human Head Model," IEEE Transactions on Electromagnetic
           Compatibility, vol. 55, no. 2, April 2013, pp. 288-298.
    [22]   G. Yang, R. Islam, R.A. Dougal, and M. Ali, "A Stacked Patch Antenna and Switched
           Feed Network for Wireless Power Beaming and Data Telemetry," Progress In
           Electromagnetics Research C, Vol. 29, 67-81, 2012.
    [23]   Md. R. Islam and M. Ali, "Switched Parasitic Dipole Antenna Array for High -Data -Rate
           Body -Worn Wireless Applications," IEEE Antennas and Wireless Propagation Letters,
           vol. 11, pp. 693-696, 2012.
    [24]   Md. R. Islam and M. Ali, "Ground Current Modification of Mobile Terminal Antennas
           and its Effects," IEEE Antennas and Wireless Propagation Letters, vol. 10, pp. 438-
           441, 2011.
    [25]   Md. R. Islam and M. Ali, "Elevation Plane Beam Scanning of a Novel ESPAR Antenna
           for 1900 MHz Mobile Handheld Terminals," IEEE Transactions on Antennas and
           Propagation, pp. 3344-3352, Oct. 2010.
    [26]   Md. Nazmul Alam, R.H. Bhuiyan, R. Dougal, and M. Ali, "Concrete Moisture Content
           Measurement Using Interdigitated Near -Field Sensors," IEEE Sensors Journal, vol. 10,
           pp. 1243-1248, July 2010.
    [27]   X. Jin and M. Ali, "Embedded Antennas in Dry and Saturated Concrete for Application
           in Wireless Sensors," Progress in Electromagnetic Research, PIER 102, pp. 197-211,
           2010.
    [28]   R.H. Bhuiyan, R. Dougal, and M. Ali, "A Miniature Energy Harvesting Device for
           Wireless Sensors in Electric Power Systems," IEEE Sensors Journal, vol. 10, pp.
           12491258, July 2010.




  M Ali                                                                            January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 32 of 55 PageID #: 20184
                                                                                                  8



    [29]   M.Z. Azad and M. Ali, "A Miniature Implanted Inverted -F Antenna for GPS Application,"
           IEEE Transactions on Antennas and Propagation, vol. 57, pp. 1854-1858, Jun 2009.
    [30]   A.T.M. Sayem, S. Khan, and M. Ali, "A Miniature Spiral Diversity Antenna System with
           High Overall Gain Coverage and Low SAR," IEEE Antennas and Wireless Propagation
           Letters, pp. 49-52, 2009.
    [31]   A.T.M. Sayem, M.G. Douglas, G. Schmid, B. Petric, and M. Ali, "Correlating Threshold
           Power with Free -Space Bandwidth for Low Directivity Antennas," IEEE Transactions on
           Electromagnetic Compatibility, pp. 25-37, Feb. 2009.
    [32]   M.Z. Azad and M. Ali, "Novel Wideband Directional Dipole Antenna on a Mushroom
           EBG Structure," IEEE Transactions on Antennas and Propagation, pp. 1242-1250,
           May 2008.
    [33]   M. F. Abedin, M.Z. Azad, and M. Ali "WideBand Smaller Unit -Cell Planar EBG
           Structures and their Application," IEEE Transactions on Antennas and Propagation, pp.
           903-908, March 2008.
    [34]   M. Ali, A. T. M. Sayem and V. K. Kunda, "A Reconfigurable Stacked Microstrip Patch
           Antenna for Satellite and Terrestrial Links," IEEE Transactions on Vehicular
           Technology, vol. 56, pp. 426-435, March 2007.
    [35]   K.M.Z. Shams and M. Ali, "Analyses of a Dipole Antenna Loaded by a Cylindrical Shell
           of Double Negative (DNG) Meta -Material," International Journal of Antennas and
           Propagation, (online journal), 2007.
    [36]   R.H. Bhuiyan, R. Dougal, and M. Ali, "Proximity Coupled Interdigitated Sensors to
           Detect Insulation Damage in Power System Cables," IEEE Sensors Journal, vol. 7, no.
           12, pp. 1579-1586, December 2007.
    [37]   M. Ali, M. G. Douglas, A.T.M. Sayem, A. Faraone and C -K. Chou, "Threshold Power of
           Canonical Antennas for Inducing SAR at Compliance Limits in the 300-3000 MHz
           Frequency Range," IEEE Transactions on Electromagnetic Compatibility vol. 49, pp.
           143-152, January 2007.
    [38]   M. Ali and A. Tailor, "Broadband Coplanar Waveguide-Fed Slot Antenna for Wireless
           LAN and Microwave Imaging Applications," Microwave and Optical Technology Letters,
           vol. 49, no. 4, pp. 846-852, April 2007.
    [39]    K.M.Z. Shams and M. Ali, "Wireless Power Transmission to a Buried Sensor in
            Concrete," IEEE Sensors Journal, vol. 7, no. 12, pp. 1573-1577, December 2007.
    [40]    M. Z. Azad and M. Ali, "A New Class of Miniature Embedded Inverted -F Antennas
           (IFAs) for 2.4 GHz WLAN Application," IEEE Transactions on Antennas and
           Propagation, vol. 54, no. 9, pp. 2585- 2592, Sept. 2006.
    [41]    M. Ali, G. Yang, and R. Dougal, "Miniature Circularly Polarized Rectenna with Reduced
            Out of Band Harmonics," IEEE Antennas and Wireless Propagation Letters, vol. 5, pp.
            107-110, 2006.
    [42]   A.T.M. Sayem and M. Ali, "Characteristics of a Microstrip-Fed Miniature Printed Hilbert
           Slot Antenna," Progress in Electromagnetic Research, PIER, 56, 1-18, 2006.
    [43]   K. M. Z. Shams, M. Ali, and H. -S. Hwang, "A Planar Inductively Coupled Bow -Tie Slot
           Antenna for WLAN Application," Journal of Electromagnetic Waves and Applications,
           vol. 20, No. 7, pp. 861-871, 2006.




  M Ali                                                                             January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 33 of 55 PageID #: 20185
                                                                                                  9



    [44]   K.M. Z. Shams and M. Ali, "Study and Design of a Capacitively Coupled Polymeric
           Internal Antenna,"IEEE Transactions on Antennas and Propagation, vol. 53, no. 3, pp.
           985-993, March 2005.
    [45]   M. Z. Azad and M. Ali, "A Miniaturized Hilbert PIFA for Dual Band Mobile Wireless
           Applications," IEEE Antennas and Wireless Propagation Letters, vol. 4, pp. 59-62,
           2005.
    [46]   M. F. Abedin and M. Ali, "Effects of EBG Reflection Phase Profiles on the Input
           Impedance and Bandwidth of Ultra -thin Directional Dipoles," IEEE Transactions on
           Antennas and Propagation, vol. 53, no. 11, pp. 3664-3672, Nov. 2005.
    [47]   M. F. Abedin and M. Ali, "Effects of a Smaller Unit Cell Planar EBG Structure on the
           Mutual Coupling of a Printed Dipole Array," IEEE Antennas and Wireless Propagation
           Letters, vol. 4, pp. 274-276, August 2005.
    [48]   M. Ali, G. Yang, and R. Dougal, "A New circularly polarized rectenna for Wireless
           Power Transmission and Data Communication," IEEE Antennas and Wireless
           Propagation Letters, vol. 4, pp. 205-208, July 2005.
    [49]   G. Yang, M. Ali, and R. Dougal, "A Wideband Circularly Polarized Microstrip Patch
           Antenna for Wireless LAN Applications," Microwave and Optical Technology Letters,
           vol. 45, no. 4, pp. 279-285, 20 May 2005.
    [50]   M. Ali, T. Sittironnarit, H. -S. Hwang, R. A. Sadler, and G. J. Hayes,
           "Wideband/DualBand Packaged Antenna for 5-6 GHz WLAN Application," IEEE
            Transactions on Antennas and Propagation, vol. 52, no. 2, pp. 610-615, Feb. 2004.
    [51]   M. Ali, R. Usaha, and Y. Hu "Study and Design of Broadband Coplanar Waveguide Fed
           Modified Folded Slot Antenna," Radio Science, Vol. 39, No. 4, pp. 1-8, Aug. 2004.
    [52]   G. Yang, M. Ali, and R. Dougal, "A Thin WideBand Microstrip Patch Antenna with Two
           Adjacent Slots," Microwave and Optical Technology Letters, vol. 41, issue 4, pp.
           261-266, May 2004.
    [53]   M. Ali and R. Usaha, "A Broad -Band Folded Slot Antenna with a Semi -Circular
           Extension," Microwave and Optical Technology Letters, vol. 41, issue 1, pp. 32-37, April
           2004.
    [54]   M. Ali, G. Yang, H.S. Hwang, and T. Sittironnarit, "Design and Analysis of an R -Shaped
           Dual -Band Planar Inverted -F Antenna for Vehicular Applications," IEEE Transactions
           on Vehicular Technology, vol. 53, no. 1, pp. 29-37, Jan. 2004.
    [55]   M. F. Abedin and M. Ali, "Modifying the Ground Plane and its Effect on Planar
           InvertedF Antennas (PIFAs) for Mobile Phone Handsets," IEEE Antennas and Wireless
           Propagation Letters, vol.2, issue 15, pp. 226-229, 2003.
    [56]   M. Ali, G.J. Hayes, H. -S. Hwang and R.A. Sadler, "Design of a Multi -Band Internal
           Antenna for Third Generation Mobile Phone Handsets," IEEE Transactions on
           Antennas and Propagation, vol. 51, no. 7, pp. 1452-1461, July 2003.
    [57]   K. V. Kumar, M. Ali, H.S. Hwang, and T. Sittironnarit, "Study of a Dual -Band Packaged
           Patch Antenna on a PC Card for 5-6 GHz Wireless LAN Applications," Microwave and
           Optical Technology Letters, vol. 37, pp. 423-428, June 2003.
    [58]   M. Ali, M. Okoniewski, and S.S. Stuchly, "Study of a printed meander antenna using
           the FDTD method," Microwave and Optical Technology Letters, vol. 37, pp. 440-444,
           June 2003.



  M Ali                                                                             January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 34 of 55 PageID #: 20186
                                                                                                   10



    [59]   M. Ali and S.S. Stuchly, "An Experimental Study of Small Self -Resonant Antennas for
           Wireless Applications," Microwave and Optical Technology Letters, vol. 35, no. 2, pp.
           143-145, Oct. 2002.
    [60]   M. Ali and S.S. Stuchly, "A Novel Primary Feed Antenna for Plane Sheet Metallic
           Reflectors for Base Stations," Microwave and Optical Technology Letters, Vol. 33, No.
           6, pp. 407-408, June 20, 2002.
    [61]   M. Ali, R.A. Sadler, and G.J. Hayes, "A Uniquely Packaged Internal Inverted -F Antenna
           for Bluetooth or Wireless LAN Application," IEEE Antennas and Wireless Propagation
           Letters, vol. 1, no. 1, pp. 5-7, 2002.
    [62]   M. Ali and G.J. Hayes, "Small Printed Integrated Inverted -F Antenna for Bluetooth
           Application," Microwave and Optical Technology Letters, Vol. 33, No. 5, pp. 347-349,
           June 5, 2002.
    [63]   A.Koudymov, X. Hu, K. Simin, G. Simin, M. Ali, J. Wang and M. Asif Khan, "Low -loss
           High Power RF Switching Using Multifinger AIGaN/GaN MOSHFETS," IEEE Electron
           Device Letters, vol. 23, no. 8, pp. 449-451, Aug. 2002.
    [64]   M. Ali, M. Okoniewski, M.A. Stuchly, and S.S. Stuchly, "Dual -Frequency Strip -Sleeve
           Monopole for Laptop Computers," IEEE Transactions on Antennas and Propagation,
           Vol. 47, No. 2, pp. 317-323, Feb. 1999.
    [65]   M. Ali, S.S. Stuchly, and K. Caputa, "A Compact Flat Reflector Antenna for Potential
           Base Station Applications," Microwave and Optical Technology Letters, Vol. 18, No. 5,
           pp. 319-320, August 1998.
    [66]   M. Ali, and S.S. Stuchly, "Input Impedance of an Inverted -L antenna Derived Using the
           Induced EMF Method," Journal of Electromagnetic Waves and Applications, Vol. 12,
           pp. 145-162, 1998.
    [67]   M. Ali, and S.S. Stuchly, "Radiation Characteristics of a Meander -Line Dipole Antenna,"
           Canadian Journal of Electrical and Computer Engineering, Vol. 22, No. 2, pp. 79-83,
           1997.
    [68]   M. Ali, S.S. Stuchly, and K. Caputa, "A Wide -Band Dual Meander -Sleeve Antenna,"
           Journal of Electromagnetic Waves and Applications, Vol. 10, No. 9, pp. 1223-1236,
           1996.
    [69]   M. Ali, S.S. Stuchly, and K. Caputa, "Characteristics of Bent Wire Antennas," Journal of
           Electromagnetic Waves and Applications, Vol. 9, No. 9, pp. 1149-1162, 1995.

  Journal Papers Submitted, to be Submitted or in Revision

      1.   D. Zeppettella and M. Ali, "Broadband UHF Spiral Antenna on a Planar EBG for
           Conformal Airborne Applications," IEEE Transactions on Antennas and Propagation (to
           be submitted soon).
     2.    P.J. Czeresko, A.S. Arman, T.R. Vogler, and M. Ali, "EBG design and analysis for
           wideband isolation improvement between aircraft blade antennas," IEEE Transactions
           on Antennas and Propagation (in revision)




  M Ali                                                                             January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 35 of 55 PageID #: 20187
                                                                                                   11



      B. Book Chapters

    [1]    M. Ali, "Miniaturized Packaged (Embedded) Antennas for Portable Wireless Devices,"
           Encyclopedia of RF and Microwave Engineering, John Wiley and Sons Inc., March
           2005, pp. 3068-3082.


      C. Refereed Conference Publications/Abstracts

    [1]    A.S. Arman, T.R. Vogler, and M. Ali, "A Simple Technique for EBG Design for Monopole
           Antenna Isolation Improvement," 2019 IEEE Antennas and Propagation Society
           International Symposium, July, Atlanta, GA (submitted).
    [2]    A.K. Patel, M. Van-Tooren, F.D Thomas, R. Moore, and M. Ali, "Induction Heating of
           Thermoplastic Composites in the Presence of a Susceptor," 2019 Applied Computational
           Electromagnetics Society (ACES) Symposium, Miami, FL, April 2019 (submitted).
    [3]    M.N. Akbar, S. Atique, M. Saquib and M. Ali, "Capacity Enhancement of Indoor 5G
           mmWave Communication by Beam Steering and Narrowing," 2018 10th International
           Conference on Electrical and Computer Engineering (ICECE), Dhaka, 2018.
    [4]    P. Czeresko, N. Chamok, and M. Ali, "Fabric based beam steering wearable antenna
           array," 12th European Conference on Antennas and Propagation, April 2018, London,
           UK.
    [5]    N.H. Chamok, M.N. Alam, and M. Ali, 'High -Gain Series -Fed Phased Array Antenna for
           Wearable Wireless Applications," 12th European Conference on Antennas and
           Propagation, April 2018, London, UK.
    [6]    Aamir Hamad, Sandeep Keerthi, Ahsan Mian and Mohammod Ali, "Dielectric
           Characteristics of 3D Printed Heterogeneous Structures," 2017 ASME International
           Mechanical Engineering Congress & Exposition, Tampa, FL, November 2017.
    [7]    M.D. Wright, J. Miller, and M. Ali, "L -Band Additively Manufactured Conformal Microstrip
           Patch Antenna, 2017 South Carolina Aerospace Conference & Expo., Columbia, SC
           (invited).
    [8]    D. Zeppettella and M. Ali, "Analysis of Structural Effects on Conformal Antenna
           Performance," IEEE Antennas and Propagation Society International Symposium, San
           Diego, July 2017.
    [9]    N. Bishop, W. Baron, J. Miller, J. Tuss, D. Zeppettella, and M. Ali, "Structural Composite
           Materials near a Broadband Log -Periodic -Dipole -Array (LPDA)," IEEE Antennas and
           Propagation Society International Symposium, San Diego, July 2017.
    [10]   D. Poduval and M. Ali, "A Broadband High -Gain Aperture Coupled Patch Array for
           Communication and Radar Applications" IEEE Antennas and Propagation Society
           International Symposium, San Diego, July 2017.
    [11]   M. Brown, K. Coopersmith, S. Fulmer, H. Sessions, Jr., M. Ali and S. Hunyadi Murph,
           "Magnetic Induced Heating of Gold -Iron Oxide Nanoparticles," "IEEE Antennas and
           Propagation Society International Symposium, San Diego, July 2017.
    [12]   V.S. Tummala, A. Mian, N. Chamok, M. Ali, J. Clifford, P. Majumdar, "3D Printed
           Porous Dielectric Substrates for RF Applications,"2016 ASME International Mechanical
           Engineering Congress & Exposition, Phoenix, AZ, November 2016.
    [13]   M. Wright, W. Baron, J. Miller, J. Tuss, D. Zeppettella, and M. Ali, "Effect of bias traces
           and wires on a MEMS reconfigurable pixelated patch antenna," IEEE Antennas and
           Propagation Society International Symposium, Puerto Rico, June 2016.



  M Ali                                                                                January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 36 of 55 PageID #: 20188
                                                                                               12


    [14]   D. Zeppettella and M. Ali, "VHF antenna for airfoil structural integration," IEEE
           Antennas and Propagation Society International Symposium, Puerto Rico, June 2016.
    [15]   N. H. Chamok and M. Ali, "A Thin Switched Beam Parasitic Antenna Array on Planar
           EBG for 2.4 GHz Wireless Application," IEEE Antennas and Propagation Society
           International Symposium, Puerto Rico, June 2016.
    [16]   M. Ali, G. Simin, and MVS. Chandrashekhar, "Broadband 3-D Reconfigurable Antenna
           on AIGaN/GaN on Sapphire," IEEE Antennas and Propagation Society International
           Symposium/URSI, Puerto Rico, June 2016 (Invited).
    [17]   Rashed H. Bhuiyan and M. Ali, "Wireless Power Delivery under Concrete for Sensors,"
           IEEE Antennas and Propagation Society International Symposium, Puerto Rico, June
           2016 (Invited, 2016).
    [18]   Nowrin H. Chamok, Md. Nazmul Alam, Paul. Czeresko, and Mohammod Ali, "Low cost
           pattern reconfigurable phased array antenna for body wearable wireless
           platforms,"2016 International Workshop on Antenna Technology, IEEE IWAT, Cocoa
           Beach, FL, Feb 29, March 2, 2016 (Invited).
    [19]   Rashed H. Bhuiyan, Xiaohua Jin, Md. R. Islam, Juan M. Caicedo, and M. Ali, "Wireless
           Power to Sensors Embedded in Concrete Structures," International Union of Radio
           Science(URSI) Meeting, Boulder, CO, January 6-9, 2016 (Invited).
    [20]   M.N. Alam, D. Coats, R.A. Dougal, and M. Ali, "Non -Contact Surface Wave Sensing of
           Wire Fault Precursors," IEEE Antennas and Propagation Society International
           Symposium, Vancouver, BC, July 2015.
    [21]   M. Wright, W. Baron, J. Miller, J. Tuss, D. Zeppettella, and M. Ali, "Superstrate
           Configurations for a MEMS Reconfigurable Pixelated Patch Antenna for CLAS," IEEE
           Antennas and Propagation Society International Symposium, Vancouver, BC, July 2015.
    [22]   M. Wright, W. Baron, J. Miller, J. Tuss, D. Zeppettella, and M. Ali, "Conformal Direct
           Written Antenna on Structural Composites," IEEE Antennas and Propagation Society
           International Symposium, Vancouver, BC, July 2015.
    [23]   D. Zeppettella and M. Ali, "Characteristic Mode Analysis of a Dipole Antenna Loaded
           with DNG Material," IEEE Antennas and Propagation Society International Symposium,
           Vancouver, BC, July 2015.
    [24]   N.H. Chamok and M. Ali, "A High -Gain Beam Steering Fabric -Based Array for
           Bodyworn Wireless Applications," IEEE Antennas and Propagation Society
           International Symposium, Vancouver, BC, July 2015.
    [25]   N.H. Chamok and M. Ali, "Broadband Directional Antenna on an EBG Structure for
           Body -Centric Wireless Communication," Applied Computational Electromagnetics
           Society (ACES) Conference, Williamsburg, VA, March 2015.
    [26]   N.H. Chamok and M. Ali, "A 5 GHz Beam Steering Array for Portable Wireless MIMO
           Application," IEEE Antennas and Propagation Society International Symposium,
           Memphis, TN, July 2014.
    [27]   M. Ali, N. Bishop, W. Baron, B. Smyers, J. Tuss, D. Zeppettella "A MEMS
           Reconfigurable Pixel Microstrip Patch Antenna for Conformal Load Bearing Antenna
           Structures (CLAS) Concept" IEEE Antennas and Propagation Society International
           Symposium, Memphis, TN, July 2014.
    [28]   N. Bishop, W. Baron, J. Miller, J. Tuss, D. Zeppettella, M. Ali "Aperture Coupled MEMS
           Reconfigurable Pixel Patch Antenna for Conformal Load Bearing Antenna Structures
           (CLAS)," IEEE Antennas and Propagation Society International Symposium, Memphis,
           TN, July 2014.




  M Ali                                                                            January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 37 of 55 PageID #: 20189
                                                                                                 13



    [29]   M. Ali, N. Bishop, M. Wright, W. Baron, J. Miller, J. Tuss, D. Zeppettella, "A Pixelated
           Pattern Reconfigurable Yagi-Uda Array for Conformal Loadbearing Antenna Structure
           (CLAS)," IEEE Antennas and Propagation Society International Symposium, Memphis,
           TN, July 2014.
    [30]   N.H. Chamok, M. Brown, J. Morgan, and M. Ali, "Pattern Reconfigurable 5.5 GHz
           Collinear Antenna Array for MIMO Application," Applied Computational
           Electromagnetics Society (ACES) Conference, Jacksonville, FL, March 2014.
    [31]   X. Jin, J.M. Caicedo, and M. Ali, "Wireless Power Transfer to Closely Coupled Loop
           Antennas Embedded in Concrete for Sensing," Applied Computational
           Electromagnetics Society (ACES) Conference, Jacksonville, FL, March 2014.
    [32]   Nowrin H. Chamok, M. Ali, and S. Weiss, "A Broadband UHF Antenna on a NonUniform
           Aperiodic (NUA) EBG Surface," IEEE Antennas and Propagation Society International
           Symposium, Orlando, FL, July 2013.
    [33]   R.H. Bhuiyan, M.H. Chowdhury, and M. Ali, "Wireless Interdigitated Near -Field Sensors
           for Concrete Moisture Content Measurement," IEEE Antennas and Propagation Society
           International Symposium, Orlando, FL, July 2013 (URSI).
    [34]   Md. Rashidul Islam and M. Ali, "A Varactor Controlled 900 MHz Body -Wearable
           Antenna Array," IEEE Antennas and Propagation Society International Symposium,
           Orlando, FL, July 2013 (URSI).
    [35]   Nicholas A. Bishop and Mohammod Ali, William Baron, James Tuss, and David
           Zeppettella, "A Broadband VHF -UHF Yagi-Uda End -Fire Array," IEEE Antennas and
           Propagation Society International Symposium, Orlando, FL, July 2013.
    [36]   Md. Nazmul Alam, David Coats, Roger A. Dougal, and Mohammod Ali, "Surface Wave
           Propagation Measurements in Unshielded XLPE Power Cables," IEEE Antennas and
           Propagation Society International Symposium, Orlando, FL, July 2013.
    [37]   Md. Rashidul Islam and Mohammod Ali, "Body -Wearable Beam Steering Antenna Array
           for 5.2 GHz WLAN Applications," International Conference on Electrical and Computer
           Engineering, Dhaka, Bangladesh, Dec. 2012.
    [38]   Md. Rashidul Islam and Mohammod Ali, "Beam Steering Body -Worn Smart Antenna
           Arrays," International Union of Radio Science (URSI) Meeting, Chicago, July 2012.
    [39]   David Coats, Md. Nazmul Alam, Qiu Deng; M. Ali, and Yong -June Shin, "Joint
           TimeFrequency Optimized Reference for Surface Wave Reflectometry-Based Insulation
           Health Assessment," 11th International Conference on Information Sciences, Signal
           Processing and their Applications: Special Sessions (ISSPA), Montreal, July, 2012.
    [40]   X. Jin and M. Ali, "A Near -Isotropic Pattern 3-D Loop Antenna for Networked Sensors,"
           International Union of Radio Science (URSI) Meeting, Chicago, July 2012.
    [41]   X. Jin, J.M. Caicedo, and M. Ali, "Near -Field Antenna Systems for Wireless Power
           Transfer to Embedded Sensors," International Union of Radio Science (URSI) Meeting,
           Chicago, July 2012.
    [42]   M. Ali and N. Bishop, "Wideband UHF Metamaterial Antenna," International Union of
           Radio Science (URSI) Meeting, Chicago, July 2012.
    [43]   M.N. Alam, R.H. Bhuiyan, R. Dougal, and M. Ali, "In -Situ Surface Wave Launchers for
           Power Line Fault Detection," International Union of Radio Science (URSI) Meeting,
           Chicago, July 2012.
    [44]   Md. Rashidul Islam and M. Ali, "A Novel Wearable Antenna Array for 2.45 GHz WLAN
           Application," IEEE Antennas and Propagation Society International Symposium,
           Spokane, WA, July 2011.




  M Ali                                                                             January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 38 of 55 PageID #: 20190
                                                                                                14



    [45]   M. N. Alam, R. H. Bhuiyan, R. Dougal, M. Ali, "Novel Surface Wave Exciters for Power
           Line Fault Detection and Communications," IEEE Antennas and Propagation Society
           International Symposium, Spokane, WA, July 2011.
    [46]   Md. Rashidul Islam and M. Ali, "Temperature Rise in an Anatomical Human Head
           Model Due to 2.45 and 3.7 GHz Inverted -F Antennas," IEEE Antennas and Propagation
           Society International Symposium, Spokane, WA, July 2011.
    [47]   R.H. Bhuiyan and M. Ali, "A Double Meander PIFA with a Parasitic Metal Box for
           Wideband 4G Mobile Phones," IEEE Antennas and Propagation Society International
           Symposium, Spokane, WA, July 2011.
    [48]   M. H. Chowdhury, R.H. Bhuiyan, M.N. Alam, and M. Ali, "Novel Low Cost Soil Moisture
           Sensors using Fringing Electric Fields for Agricultural and Forestry Applications,"
           International Union of Radio Science (URSI) Meeting, Spokane, WA, July 2011.
    [49]   M.H. Chowdhury and M. Ali, "A 24 GHz Shaped Geometry Planar Array Antenna,"
           International Union of Radio Science (URSI) Meeting, Spokane, WA, July 2011.
    [50]   R.H. Bhuiyan, R. Dougal, and M. Ali, "An Interdigitated PIFA for RFID Data
           Communication and Dielectric Sensing Applications," IEEE Antennas and Propagation
           Society International Symposium, Toronto, ON, July 2010.
    [51]   R.H. Bhuiyan, R. Dougal, and M. Ali, "Electromagnetic Energy Scavenging from Power
           Cables for Wireless Sensor Applications," International Union of Radio Science (URSI)
           Meeting, Toronto, ON, July 2010.
    [52]   Md. R. Islam, Mohammod Ali, and Giorgi Bit-Babik, "TEMPERATURE RISE IN AN
           ANATOMICAL HUMAN HEAD PHANTOM DUE TO SMALL DIPOLE ANTENNAS,"
           Bioelectromagentics Society Conference, Seoul, Korea, June 2010.
    [53]   Md. A.B. Mazady, G. Schmid, R. Uberbacher, Giorgi Bit-Babik, and M. Ali, "SAR
           Induced by Resonant Antennas at Distances of 40 and 200 mm from an Elliptical
           Phantom," Bioelectromagentics Society Conference, Seoul, Korea, June 2010.
    [54]   M. Prishvin, L. Bibilashvili, R. Zaridze, M.R. Islam, and M. Ali, "Improved numerical
           simulation and analysis of thermal response during em exposure with FDTD-Lab,"
           Direct and Inverse Problems of Electromagnetic and Acoustic Wave Theory (DIPED),
           2010 Xvth International Seminar/Workshop on; 01/2010.
    [55]   R.H. Bhuiyan, R. Dougal, and M. Ali, "A Novel Multi -Element Fractal PIFA with Wide
           Pattern Coverage for 915 MHz RFID Wireless Sensors," IEEE Antennas and
           Propagation Society International Symposium, Charleston, SC, June 2009.
    [56]   X. Jin and M. Ali, "Reflection and Transmission Properties of Embedded Dipoles and
           PIFAs inside Concrete at 915 MHz," IEEE Antennas and Propagation Society
           International Symposium, Charleston, SC, June 2009.
    [57]   R. Islam and M. Ali, "A Multi -Element Enhanced Bandwidth PIFA for Beam Steering in a
           Mobile Phone at 1900 MHz," IEEE Antennas and Propagation Society International
           Symposium, Charleston, SC, June 2009.
    [58]   R.H. Bhuiyan, R. Dougal, and M. Ali, "Coupled Interdigitated Sensors for Power System
           Cable Insulation Damage Detection," International Union of Radio Science (URSI)
           Meeting, 2009, Charleston, SC, 2009.
    [59]   M. Ali, Y. Hu, and A.B. Mazady, "A CPW-Fed Wide -Band Directional Folded Slot
           Antenna," International Union of Radio Science (URSI) Meeting, 2009, Charleston, SC,
           2009.
    [60]   M. Z. Azad and M. Ali, "A Miniature Hilbert Fractal PIFA for Implanted GPS Application,"
           International Union of Radio Science (URSI) Meeting, 2009, Charleston, SC, 2009.



  M Ali                                                                             January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 39 of 55 PageID #: 20191
                                                                                                   15



    [61]   Md. A.B. Mazady, G. Schmid, R. Uberbacher, M.G. Douglas and M. Ali, "SAR Induced
           by Dipole Antennas to Determine Low Power Thresholds for Wireless Transmitters at
           Distances of 25 - 200 mm from the User," Bioelectromagentics Society Conference,
           Davos, Switzerland, June 2009.
    [62]   Md. R. Islam, Alex Razmadze, Revaz Zaridze, Giorgi Bit-Babik, and Mohammod Ali,
           "Computed SAR and Temperature Rise in an Anatomical Head Model by a 900 MHz
           Dipole Antenna," Bioelectromagentics Society Conference, Davos, Switzerland, June
           2009.
    [63]   Md. R. Islam and M. Ali, "SAR AND TEMPERATURE RISE IN DIFFERENT HEAD
           MODELS DUE TO THE ELECTROMAGNETIC RADIATION FROM CANONICAL
           ANTENNAS," Bioelectromagentics Society Conference, Davos, Switzerland, June
           2009.
    [64]   A.T.M. Sayem, G. Schmid, M.G. Douglas, and M. Ali, "COMPARING THE SAR
           INDUCED BY WIRE AND PLANAR ANTENNAS IN A FLAT PHANTOM,"
           Bioelectromagentics Society Conference, San Diego, CA 2008.
    [65]   M.Z. Azad, and M. Ali, "DESIGNING AN IMPLANTABLE GPS ANTENNA TO TRACK
           THE ELDERLY WITH DECLINING MENTAL CAPACITY," Bioelectromagentics Society
           Conference, San Diego, CA 2008.
    [66]   R.H. Bhuiyan, R. Dougal, and M. Ali, "A New Crossed Staircase Dipole Antenna for 915
           MHz RFID Application," IEEE AP -S International Symposium, San Diego, CA 2008.
    [67]   K.M.Z. Shams and M. Ali," An Equivalent Circuit Model of a Corrugated Metamaterial
           Structure and its Applications," International Union of Radio Science (URSI), San
           Diego, CA 2008.
    [68]   M.Z. Azad, M.F. Abedin, and M. Ali, "Directional Printed Wire Dipole Design on
           Mushroom Type and Planar EBG Structures," International Union of Radio Science
           (URSI), San Diego, CA 2008.
    [69]   Khan M. Z. Shams, Abdul M. Miah and M. Ali, "Gain and Transmission Properties of an
           Embedded Microstrip Patch Antenna for Structural Health Monitoring Application," IEEE
           Antennas and Propagation Society International Symposium, Honolulu, Hawaii, June
           2007.
    [70]   M. Ali and A. Tailor, "A Broadband Slot Antenna for 2.45/5 GHz WLAN Application,"
           IEEE Antennas and Propagation Society International Symposium, Honolulu, Hawaii,
           June 2007.
    [71]   A.T.M. Sayem, G. Schmid, N. Haas, B. Petric, M.G. Douglas, and M. Ali,
           "CORRELATING BANDWIDTH AND EFFICIENCY WITH SAR OF MONOPOLE
           ANTENNAS IN THE 300-6000 MHz BAND," European Bioelectromagnetics
           Conference, Bordeaux, France, April 2007.
    [72]   MD. S. S. Hossain, N. Karmakarand M. Ali, "Novel Design for RFID Passive Tag," the
           10th Australian Symposium on Antennas, Sydney, Feb 2007, Australia.
    [73]   S. Preradovic, N. Karmakar, and M. Ali, "The development of a low-cost agile reader,"
           the 10th Australian Symposium on Antennas, Sydney, Feb 2007, Australia.
    [74]   A.T.M. Sayem, G. Schmid, B. Petric, M.G. Douglas, and M. Ali, "SAR INDUCED BY
           MONOPOLE AND PLANAR ANTENNAS TO DETERMINE THRESHOLD POWER
           LEVELS OF WIRELESS DEVICES," Bioelectromagnetics Symposium, Kanajawa,
           Japan, June 2007.
    [75]   K. M. Z. Shams M. Ali and A. M. Miah, "Characteristics of an Embedded Microstrip
           Patch Antenna for Wireless Infrastructure Health Monitoring," IEEE Antennas and
           Propagation Society International Symposium Digest, Albuquerque, NM, July 2006.


  M Ali                                                                             January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 40 of 55 PageID #: 20192
                                                                                                 16


    [76]   M. Z. Azad and M. Ali, "A Miniaturized Implantable Antenna for GPS Application," IEEE
           Antennas and Propagation Society International Symposium Digest, Albuquerque, NM,
           July 2006.
    [77]   A.T.M. Sayem, M. Ali, G. Schmid, and N. Haas, "Bandwidth, Efficiency, and SAR of
           Canonical antennas," Proceedings of the Bioelectromagnetics Society Conference,
           Cancun, Mexico, June 2006.
    [78]   M. Ali, G. Yang and R. Dougal, "A Miniature Packaged Rectenna for Wireless Power
           Transmission and Data Telemetry," 2006 IEEE International Workshop on Antenna
           Technology and Novel MetaMaterials, 6-8 March 2006, White Plains, NY, pp. 225-228.
    [79]   M. F. Abedin and M. Ali, "A Low Profile Dipole Antenna Backed by a Planar EBG
           Structure," 2006 IEEE International Workshop on Antenna Technology and Novel
           MetaMaterials, White Plains, NY, March 6-8, 2006, pp. 13-16.
    [80]   A.T.M Sayem and M. Ali, "A Dual -Band Hilbert Slot Antenna for GPS and Bluetooth
           Application," IEEE Antennas and Propagation Society International Symposium Digest,
           Washington, DC, July 2005, vol. 4B, pp. 44-47.
    [81]   G. Yang, M. Ali, and R. Dougal, "A Multi -Functional Stacked Patch Antenna for Wireless
           Power Beaming and Data Telemetry," IEEE Antennas and Propagation Society
           International Symposium Digest, Washington, DC, July 2005, vol. 2A, pp. 359 - 362.
    [82]   M. F. Abedin and M. Ali, "Reducing the Mutual -Coupling between the Elements of a
           Printed Dipole Array using Planar EBG Structures," IEEE Antennas and Propagation
           Society International Symposium Digest, Washington, DC, July 2005, vol. 2A, pp.
           598601.
    [83]   M.Z. Azad, M. Ali, and H.S. Hwang, "A Miniaturized Printed Integrated Inverted -F
           Antenna for Bluetooth or Wireless LAN Application," IEEE Antennas and Propagation
           Society International Symposium Digest, Washington, DC, July 2005, vol. 2B, pp.
           531534.  .




    [84]   K.M.Z. Shams and M. Ali, "A CPW-Fed Inductively Coupled Modified Bow -Tie Slot
           Antenna," IEEE Antennas and Propagation Society International Symposium Digest,
           Washington, DC, July 2005, vol. 3B, pp. 365-368.
    [85]   M.F. Abedin, M. Ali, L, Chen, P. F. Wahid, "Analyses of Small Internal Diversity
           Antennas for 1900 MHz Mobile Phones," Proceedings of the International Conference
           on Electromagnetics on Advanced Applications, Torino, Italy, 2005.
    [86]   M. Ali, Y. Hu, A. T. M. Sayem, and R. Usaha, "A New CPW-Fed Slot Antenna for
           UltraWide Band Application," Proceedings of the IEEE Wireless and Microwave
           Conference, Clearwater, FL, April 2005, pp. 68-70.
    [87]   M. F. Abedin and M. Ali, "Designing Ultra -thin Printed Dipole Arrays Based on EBG
           Reflection Phase Profile," Proceedings of the IEEE Wireless and Microwave
           Conference, Clearwater, FL, April 2005, pp. 121-124.
    [88]   M. Ali, G. Yang, and R. Dougal, "A Wideband Circularly Polarized Rectenna for
           Wireless Power Transmission to Embedded Sensors," Proceedings of the IEEE
           Wireless and Microwave Conference, Clearwater, FL, April 2005, pp. 83-86.
    [89]   K. M. Z. Shams and M. Ali, "The Input Impedance of a Dipole Antenna Loaded by a
           Cylindrical Shell of Double Negative (DNG) Meta -Material," International Union of Radio
           Science (URSI) Meeting Digest, Washington, DC July 2005.
    [90]   M. Ali, M. G. Douglas, A. Faraone, and C -K. Chou, "Upper Bounds of SAR for Dipole
           Antennas in the 300-3000 MHz Frequency Range," Proceedings of the
           Bioelectromagnetics Society Conference, 19-24 June, 2005, Dublin, Ireland.




  M Ali                                                                              January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 41 of 55 PageID #: 20193
                                                                                               17


    [91]  M. Ali, M. G. Douglas, A.T.M. Sayem, A. Faraone, and C -K. Chou, "SAR UPPER
          BOUNDS FOR LINEAR ANTENNAS IN THE FREQUENCY RANGE OF 300 MHZ TO
          6000 MHZ," XVlllth International Union of Radio Science (URSI) General Assembly,
           October 2005, New Delhi, India (invited).
    [92] M. F. Abedin and M. Ali, "Application of EBG Substrates to Design Ultra -Thin Wideband
          Directional Dipoles," IEEE Antennas and Propagation Society International Symposium
          Digest, Monterey, CA, June 2004, vol. 2, pp. 2071 - 2074.
    [93] K.M.Z. Shams and M. Ali, "A Capacitively Coupled Polymeric Internal Antenna," IEEE
          Antennas and Propagation Society International Symposium Digest, Monterey, CA,
          June 2004, vol. 2, pp. 1967 - 1970.
    [94] V.K. Kunda, M. Ali, and H.S. Hwang, "Study and design of a multi -functional stacked
          microstrip patch antenna," IEEE Antennas and Propagation Society International
          Symposium Digest, CA, June 2004, vol. 3, pp. 2603 - 2606.
    [95] M.Z. Azad and M. Ali, "A Compact Hilbert Planar Inverted -F Antenna (PIFA) for Dual -
           Band Mobile Phone Applications," IEEE Antennas and Propagation Society
           International Symposium Digest, CA, June 2004, vol. 3, pp. 3127 - 3130.
    [96] A.T.M Sayem, M. Ali, H.S. Hwang, "Miniaturized Dual -Band Hilbert Slot Antenna for
          Wireless Application," IEEE Antennas and Propagation Society International
          Symposium Digest, CA, June 2004, vol. 3, pp. 3119 - 3122.
    [97] G. Yang, M. Ali, and R. Dougal, "A Multi -Functional Stacked Patch Antenna for Wireless
          Power Beaming and Data Telemetry," Proc. Of the TASTED International Conference
          on Antennas, Radar, and Wave Propagation, Banff, Canada, July 2004, pp. 13-18.
    [98] E. Solodovnik, G. Yang, M. Ali, and R. Dougal, "Wireless Sensing and Controls for
          Survivable AC Zonal Systems", Proc. of 6th TASTED International Conference on
           Control and Applications (CA2004), Marina del Rey, CA, pp. 1-6, March 01-03 2004.
    [99] R. Usaha and M. Ali, "Design of broadband modified folded slot antennas for C band
          wireless applications," Proceedings of the IEEE AP -S Topical Conference on Wireless
          Communication Technology and NSF Grantees Workshop, Honolulu, October 15-17,
          2003, pp. 150 - 151.
    [100] V. K. Kunda and M. Ali, "Reconfigurable Stacked patch antenna for satellite and
          terrestrial applications," Proceedings of the IEEE AP -S Topical Conference on Wireless
          Communication Technology and NSF Grantees Workshop, Honolulu, October 15-17,
          2003, pp. 152 - 153.
    [101] M. Ali, R. Dougal, G. Yang, and H. -S. Hwang, "Wideband circularly polarized microstrip
          patch antenna for wireless LAN applications," IEEE Antennas and Propagation Society
          International Symposium Digest, vol. 2, pp. 34-37, Columbus, Ohio, June 2003.
    [102] M. Ali and F. Abedin, "Designing Ultra -Thin Planar Inverted -F Antennas," IEEE
          Antennas and Propagation Society International Symposium Digest, vol. 3, Columbus,
          Ohio, June 2003, pp. 78-81.
    [103] M. Ali, T. Sittironnarit, V. K. Kunda, H. -S. Hwang, R. A. Sadler, and G. J. Hayes,
          "Wideband Patch Antenna for 5-6 GHz WLAN Applications," IEEE Antennas and
           Propagation Society International Symposium Digest, vol. 3, pp. 900-903, Columbus,
           Ohio, June 2003, Vol. 2, pp. 930 - 933.
    [104] R. Usaha and M. Ali, "Wideband CPW-Fed Slot Antennas on Finite Ground Planes,"
          International Union of Radio Science (URSI) Meeting Digest, 2003, Columbus, Ohio, p.
           609.




  M Ali                                                                            January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 42 of 55 PageID #: 20194
                                                                                                 18



    [105] G. Simin, A. Koudymov, X. Hu, J. Zhang, M. Ali and M.A. Khan, "Low -loss high power
           microwave switching using novel nitride based mos heterostructure field-effect
           transistors," 1st IEEE International Conference on Circuits and Systems for
           Communications, St. Petersburg, Russia, June 2002. Proceedings ICCSC'02, pp.
           390391.
    [106] T. Sittironnarit and M. Ali, "A Dual -Band Vehicular Planar Inverted -F Antenna for Ultra
           High Frequency (UHF) Applications," Proceedings of the IEEE Semiannual Vehicular
           Technology Conference in Birmingham, AL, May 2002, Vol. 1, pp. 345 - 349.
    [107] M. Ali, G.J. Hayes, Huan Sheng-Hwang and R.A. Sadler, "A Triple -Band Internal
           Antenna for Mobile Hand-held Terminals," IEEE Antennas and Propagation Society
           International Symposium Digest, San Antonio, 2002, Vol. 2, pp. 32-35.
    [108] M. Ali, and G.J. Hayes, "Analysis of Integrated Inverted -F Antennas for Bluetooth
           Applications," IEEE Antennas and Propagation Conference for Wireless Communication
           Digest, Waltham, MA, Nov. 2000, pp. 21-24
    [109] M. Okoniewski, M. Ali, M. Douglas, S. S. Stuchly and M. A. Stuchly, "Modeling of
           antennas for mobile communication", 12th International Conference on Microwaves,
           Radar and Wireless Communications, MIKON'98 Digest, Krakow, Poland, pp. 289-292,
           May 20-22, 1998.
    [110] M. Ali, M. Okoniewski, M.A. Stuchly, and S.S. Stuchly, "A Dual -Frequency Strip -Sleeve
           Monopole Antenna for a Laptop Computer," IEEE Antennas and Propagation Society
           International Symposium Digest, Vol. 2, 1998, pp. 794-797.
    [111] M. Ali, S.S. Stuchly, and M. Okoniewski, "Characterization of Planar Printed Meander
           Antennas Using the Finite- Difference Time -Domain Technique," IEEE Antennas and
           Propagation Society International Symposium Digest, Vol. 3, 1997, pp. 1546-1549.
    [112] M. Ali, S.S. Stuchly, and M. Okoniewski, "Radiation Characteristics of Printed Meander
           Antennas," ANTEM, Symposium on Antenna Technology and Applied
           Electromagnetics, Proc., Montreal, Canada, 1996, pp. 171-174.
    [113] M. Ali and S.S. Stuchly, "A Meander -Line Bow -Tie Antenna," IEEE Antennas and
           Propagation Society International Symposium Digest, Vol. 3, 1996, pp. 1566-1569.
    [114] M. Ali and S.S. Stuchly, "Short Sinusoidal Antennas for Wireless Communications,"
           Proceedings of the IEEE Pacific Rim Conference on Communications, Computers, and
           Signal Processing, Victoria, Canada, 1995, pp. 542-545.
    [115] M. Ali, S.S. Stuchly, and K. Caputa, "A Wide -Band Dual Meander -Sleeve Antenna,"
           IEEE Antennas and Propagation Society International Symposium Digest, Vol. 2, 1995,
           pp. 1124-1127.
    [116] M. Ali, S.S. Stuchly, and K. Caputa, "Impedance Bandwidth of Bent Wire Antennas,"
           International Union of Radio Science (URSI) Meeting Digest, 1995, p. 72.
    [117] M. Ali and S. S. Stuchly, "Resonance in short periodic bent wire antennas," Progress in
           Electromagnetic Research Symposium Digest, Seattle, July 24-28, 1995, p. 574.

  D. United States Patents

    [1]   M. Ali, R.H. Bhuiyan, R. Dougal, and M.N. Alam, Non -Intrusive Cable Fault Detection
          and Methods, US Patent Number: 9,103,864, August 2015.
    [2]   M. Ali, J.M. Caicedo, and X. Jin, Wireless Power Transfer to Embedded Sensors, US
          Patent Number: US 8,913,952, granted December 16, 2014.
    [3]   M. Ali, R.H. Bhuiyan, and R. Dougal, Non -Intrusive Energy Harvesting Systems and
          Methods, US Patent Number: US 8,564,298 B2, granted Oct. 22, 2013.


  M Ali                                                                             January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 43 of 55 PageID #: 20195
                                                                                                 19



    [4]   M. Ali, "Inverted -F antenna for flip -style mobile terminals," US patent number:
          6,885,880, granted April 26, 2005.
    [5]   R. Sadler, M. Ali, and G.J. Hayes, "Multi -frequency band inverted -F antennas with
          coupled branches and wireless communicators incorporating same," US patent
          number: 6,563,466, 13 May 2003.
    [6]   M. Ali, "Capacitively Coupled Plated Antenna," US patent number: 6,535,166, granted
          March 18, 2003.
    [7]   M. Ali, "Dual -Band Antenna Having Mirror Image Meandering Segments and Wireless
          Communicators Incorporating Same," US patent Number: 6,184,836, granted -6
          February 2001.
    [8]   R. Sadler, G. Hayes, and M. Ali, "Compact, broadband inverted -F antennas with
          conductive elements and wireless communicators incorporating same," US patent
          number: 6,218,992, granted -17 April 2001.

  E. Un-refereed Publications

    [1]   M. Ali, "Design of a Wideband Microstrip Patch Antenna on PBG Type Substrates,"
          Proceedings of the IEEE SouthEastCon 2002, Columbia, SC, pp. 48-51.
    [2]   T. Sittironnarit and M. Ali, "Analysis and Design of an Integrated Folded Microstrip
          Patch Antenna for Handheld Device Applications," Proceedings of the IEEE
          SouthEastCon 2002, Columbia, SC, pp. 255-258.
    [3]   M. Ali, "Antenna Design for Mobile Hand Held Devices," (book chapter) Recent
          Research Development in Microwave Theory and Techniques, vol. 2, Trans -world
          Research Network, 2002, pp. 261-278.


   VII. Presentations and Seminars

     A. Invited Presentations and Seminars

    [1]   "Conformal Reconfigurable Antennas for Air Vehicle Platforms," Structural Antenna
          Working Group Meeting (Organized by Boeing & AFRL), Dayton, Ohio, October 23, 2018.
    [2]   "High Performance Antenna Arrays in Portable and Wearable Wireless Applications,"
          IEEE Chapter seminar at Washington State University, Richland, WA, August 1, 2018.
    [3]   "Wireless Power Transfer in Concrete using Near and Far Field Techniques," Pacific
          Northwest National Laboratory (PNNL), Richland, WA, July 31, 2018.
    [4]    "Overview of RF antennas in composite materials and structures," South Carolina
          Aerospace Symposium, Columbia, SC, August 24-25, 2016.
    [5]   Materials in "Broadband 3-D Reconfigurable Antenna on AIGaN/GaN on Sapphire,"
          IEEE Antennas and Propagation Society International Symposium/URSI, Puerto Rico,
          June 2016.
    [6]   "Wireless Power Delivery under Concrete for Sensors," IEEE Antennas and
          Propagation Society International Symposium/URSI, Puerto Rico, June 2016.




  M Ali                                                                              January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 44 of 55 PageID #: 20196
                                                                                                  20


    [7]    "Low cost pattern reconfigurable phased array antenna for body wearable wireless
           platforms,"2016 International Workshop on Antenna Technology, IEEE IWAT, Cocoa
           Beach, FL, Feb 29, March 2, 2016.
    [8]    "Novel Beam Steering Apertures and Waveforms for High Capacity Broadband Wireless
           Nodes" 2nd NSF EARS Workshop, Reston, VA, March 2016.
    [9]    "Wireless Power to Sensors Embedded in Concrete Structures," International Union of
           Radio Science (URSI) Meeting, Boulder, CO, January 6-9, 2016.
    [10]   "Compressed Foot -Print Parasitic Antenna Arrays and Metamaterials and Metasurfaces
           for Broadband Arrays," University of Dayton, April 16, 2014.
    [11]   "Antenna and Wireless Sensor Research at the USC Microwave Engineering
           Laboratory," SPA WAR, Charleston, SC, July 1, 2013.
    [12]   "Beam Steering Parasitic Antenna Arrays and Wireless Sensor Research at the
           University of South Carolina," United International University, Dhaka, December 23,
           2012.
    [13]   "Beam Steering Parasitic Antenna Arrays and Wireless Sensor Research at the
           University of South Carolina," Department of Electrical Engineering, University of South
           Florida, Tampa, Sept 14, 2012.
    [14]   "Beam Steering Parasitic Antenna Arrays and Wireless Sensor Research at the
           University of South Carolina," Motorola Solutions, Plantation, FL, Sept 13, 2012.
    [15]   "Broadband Metamaterial and Antenna Research at the University of South Carolina,"
           Army Research Laboratory, Ade1phi, Maryland, August 14, 2012.
    [16]   "Structurally Embedded Antennas and Metamaterials in Communication and Sensing,
           Army Research Office, Durham, NC, October 12, 2011.
    [17]   "Metamaterials and Metasurfaces for Ultra -Thin Flexible Directional Apertures," NSF
           Workshop on Micro, Nano and Bio Systems, March 30-31, 2012. (poster)
    [18]   "Integrated Antennas, Sensors, and Metamaterials," Sensors Directorate, Air Force
           Research Laboratory, Wright Patterson Air Force Base, Ohio, October 19, 2011.
    [19]   "Conformal Antennas for Unmanned Aircraft Systems," Sensors Directorate, Air Force
           Research Laboratory, Wright Patterson Air Force Base, Ohio, June 28, 2011.
    [20]   "Integrated Antennas, Engineered Materials and Wireless Sensors," University of Utah,
           20 April 2009.
    [21]   "Determining Maximum Allowable Emitted Power Level from Low -Power Transmitters
           for SAR Compliance," Mobile Manufacturer's Forum and the European
           Bioelectromagnetics Conference Participants, Bordeaux, France, April 10, 2007.
    [22]   "Educational and Research Facilities at the Department of Electrical Engineering at the
           University of South Carolina," Bangladesh University of Engineering and Technology,
           Dhaka, June 27, 2007.
    [23]   "A Low Profile Dipole Antenna Backed by a Planar EBG Structure," IEEE International
           Workshop on Antenna Technology: Small Antennas and Novel Metamaterials, White
           Plains, NY, 6-8 March 2006.
    [24]   "Study and design of a multi -functional stacked microstrip patch antenna," IEEE
           Antennas and Propagation Society International Symposium and URSI/USNC Meeting,
           Monterey, CA, June 2004.




  M Ali                                                                              January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 45 of 55 PageID #: 20197
                                                                                                 21


    [25]   "Multi -Band Antennas and Engineered Materials for Mobile Wireless Applications,"
           Motorola Corporate EME Research Laboratory, Plantation, FL, August 12, 2004.
    [26]   "Low -Power SAR Exclusion," Motorola Corporate EME Research Laboratory,
           Plantation, FL, August 12, 2004.
    [27]   "Multi -Band Antennas and Engineered Materials in Wireless Applications," University of
           South Carolina, March 5, 2004.
    [28]   "Wideband (5-6 GHz WLAN Band) Circularly Polarized Patch Antenna for Wireless
           Power Sensors," IEEE Antennas and Propagation Society International Symposium,
           Columbus, Ohio, June 2003.
    [29]   "Designing Ultra -Thin Planar Inverted -F Antennas," IEEE Antennas and Propagation
           Society International Symposium, Columbus, Ohio, June 2003.
    [30]   "Miniaturized Multi -functional Packaged Antennas and Circuits for Wireless Application,"
           University of South Carolina, April 4, 2003.
    [31]   "Undergraduate Microfabrication Lab for Wireless and Power Devices," University of
           South Carolina, 21 March 2003, USC.
    [32]   "Self -Resonant Bent Antennas in Wireless Communications," University of South
           Carolina, June 2001.
    [33]   "Self -Resonant Bent Antennas in Wireless Communications," Florida International
           University, July 2001.
    [34]   "Antenna Design and Analysis for Mobile Handheld Terminals," Motorola Inc., Bothell,
           Washington, Fall 2000.
    [35]   "Antenna Design for Wireless Personal Communications," Lucent Technologies, NJ,
           Summer 1997.

      B. Papers Presented at Professional Conferences

    [1]    "Fabric based beam steering wearable antenna array," 12th European Conference on
           Antennas and Propagation, April 2018, London, UK.
    [2]    "High -Gain Series -Fed Phased Array Antenna for Wearable Wireless Applications,"
           12th European Conference on Antennas and Propagation, April 2018, London, UK.
    [3]    "A Broadband High -Gain Aperture Coupled Patch Array for Communication and Radar
           Applications," IEEE Antennas and Propagation Society International Symposium, San
           Diego, July 2017.
    [4]    "Effect of bias traces and wires on a MEMS reconfigurable pixelated patch antenna,"
           IEEE Antennas and Propagation Society International Symposium, Puerto Rico, June
           2016.
    [5]    "VHF antenna for airfoil structural integration," IEEE Antennas and Propagation
           Society International Symposium, Puerto Rico, June 2016. Poster.
    [6]    "A Thin Switched Beam Parasitic Antenna Array on Planar EBG for 2.4 GHz Wireless
           Application," IEEE Antennas and Propagation Society International Symposium, Puerto
           Rico, June 2016. Poster.
    [7]    "Non -Contact Surface Wave Sensing of Wire Fault Precursors," IEEE Antennas and
           Propagation Society International Symposium, Vancouver, BC, July 2015.




  M Ali                                                                              January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 46 of 55 PageID #: 20198
                                                                                               22


    [8]     "Superstrate Configurations for a MEMS Reconfigurable Pixelated Patch Antenna for
            CLAS," IEEE Antennas and Propagation Society International Symposium, Vancouver,
            BC, July 2015. Poster.
    [9]     "Conformal Direct Written Antenna on Structural Composites," IEEE Antennas and
            Propagation Society International Symposium, Vancouver, BC, July 2015.
    [10]    "A High -Gain Beam Steering Fabric -Based Array for Body -worn Wireless Applications,"
            IEEE Antennas and Propagation Society International Symposium, Vancouver, BC,
            July 2015. Poster
    [11]    "Broadband Directional Antenna on an EBG Structure for Body -Centric Wireless
            Communication," Applied Computational Electromagnetics Society (ACES)
            Conference, Williamsburg, VA, March 2015.
    [12]    "A MEMS Reconfigurable Pixel Microstrip Patch Antenna for Conformal Load Bearing
            Antenna Structures (CLAS) Concept" IEEE Antennas and Propagation Society
            International Symposium, Memphis, TN, July 2014.
    [13]    "Aperture Coupled MEMS Reconfigurable Pixel Patch Antenna for Conformal Load
            Bearing Antenna Structures (CLAS)," IEEE Antennas and Propagation Society
           International Symposium, Memphis, TN, July 2014.
    [14]    "A Pixelated Pattern Reconfigurable Yagi-Uda Array for Conformal Loadbearing
            Antenna Structure (CLAS)," IEEE Antennas and Propagation Society International
            Symposium, Memphis, TN, July 2014.
    [15]   "Wireless Power Transfer to Closely Coupled Loop Antennas Embedded in Concrete
           for Sensing," Applied Computational Electromagnetics Society (ACES) Conference,
           Jacksonville, FL, March 2014.
    [16]   "Pattern Reconfigurable 5.5 GHz Collinear Antenna Array for MIMO Application,"
           Applied Computational Electromagnetics Society (ACES) Conference, Jacksonville, FL,
           March 2014.
    [17]   "A Broadband VHF -UHF Yagi-Uda End -Fire Array," IEEE Antennas and Propagation
           Society International Symposium, Orlando, FL, July 2013.
    [18]   "A Varactor Controlled 900 MHz Body -Wearable Antenna Array," IEEE Antennas and
           Propagation Society International Symposium, Orlando, FL, July 2013 (URSI).
    [19]   "Wireless Interdigitated Near -Field Sensors for Concrete Moisture Content
           Measurement," IEEE Antennas and Propagation Society International Symposium,
           Orlando, FL, July 2013 (URSI).
    [20]   "Body -Wearable Beam Steering Antenna Array for 5.2 GHz WLAN Applications,"
           International Conference on Electrical and Computer Engineering, Dhaka, Bangladesh,
           Dec. 2012.
    [21]   "Beam Steering Body -Worn Smart Antenna Arrays," IEEE Antennas and Propagation
           Society International Symposium and URSI/USNC Meeting, Chicago, July 2012.
    [22]   "A Near -Isotropic Pattern 3-D Loop Antenna for Networked Sensors," IEEE Antennas
           and Propagation Society International Symposium and URSI/USNC Meeting, Chicago,
           July 2012.
    [23]   "Near -Field Antenna Systems for Wireless Power Transfer to Embedded Sensors,"
           IEEE Antennas and Propagation Society International Symposium and URSI/USNC
           Meeting, Chicago, July 2012. (Poster)
    [24]   "Wideband UHF Metamaterial Antenna," IEEE Antennas and Propagation Society



  M Ali                                                                             January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 47 of 55 PageID #: 20199
                                                                                              23


           International Symposium and URSI/USNC Meeting, Chicago, July 2012. (Poster)
    [25]    "In -Situ Surface Wave Launchers for Power Line Fault Detection," IEEE Antennas and
            Propagation Society International Symposium and URSI/USNC Meeting, Chicago, July
           2012.
    [26]   "A 24 GHz Shaped Geometry Planar Array Antenna," International Union of Radio
           Science (URSI) Meeting, Spokane, WA, July 2011.
    [27]   "A Novel Wearable Antenna Array for 2.45 GHz WLAN Application," IEEE Antennas
           and Propagation Society International Symposium, Spokane, WA, July 2011.
    [28]   "Temperature Rise in an Anatomical Human Head Model Due to 2.45 and 3.7 GHz
           Inverted -F Antennas," IEEE Antennas and Propagation Society International
           Symposium, Spokane, WA, July 2011.
    [29]   "Novel Low Cost Soil Moisture Sensors using Fringing Electric Fields for Agricultural
           and Forestry Applications," International Union of Radio Science (URSI) Meeting,
           Spokane, WA, July 2011.
    [30]   "A Double Meander PIFA with a Parasitic Metal Box for Wideband 4G Mobile Phones,"
           IEEE Antennas and Propagation Society International Symposium, Spokane, WA, July
           2011.
    [31]   "SAR Induced by Dipole Antennas to Determine Low Power Thresholds for Wireless
           Transmitters at Distances of 25 - 200 mm from the User," Bioelectromagentics Society
           Conference, Davos, Switzerland, June 2009.
    [32]   "Computed SAR and Temperature Rise in an Anatomical Head Model by a 900 MHz
           Dipole Antenna," Bioelectromagentics Society Conference, Davos, Switzerland, June
           2009. (poster).
    [33]   "SAR AND TEMPERATURE RISE IN DIFFERENT HEAD MODELS DUE TO THE
           ELECTROMAGNETIC            RADIATION      FROM       CANONICAL        ANTENNAS,"
           Bioelectromagentics Society Conference, Davos, Switzerland, June 2009. (poster)
    [34]   "A New Crossed Staircase Dipole Antenna for 915 MHz RFID Application," IEEE AP -S
           International Symposium, San Diego, CA 2008.
    [35]   "An Equivalent Circuit Model of a Corrugated Metamaterial Structure and its
           Applications," International Union of Radio Science (URSI), San Diego, CA 2008.
    [36]   "SAR INDUCED BY MONOPOLE AND PLANAR ANTENNAS TO DETERMINE A
           THRESHOLD POWER LEVEL," Bioelectromagnetics Society 29th Annual Meeting,
           Kanazawa, Japan, June 11-15, 2007.
    [37]   "Proximity Coupled Wireless Sensors for Power System Monitoring" Electric Ship
           Research and Development Consortium, May 7, 2007, Boston. (Poster presentation)
           [38] "Bandwidth, Efficiency and SAR of Canonical Antennas," Bioelectromagnetics
           Society 28th Annual Meeting, Cancun, Mexico, June 11-15, 2006.
    [39]   "A Miniaturized Implantable Antenna for GPS Application," IEEE Antennas and
           Propagation Society International Symposium and URSI/USNC Meeting, Albuquerque,
           NM, July 2006.
    [40]   "A Miniature Packaged Rectenna for Wireless Power Transmission and Data
           Telemetry," IEEE International Workshop on Antenna Technology: Small Antennas and
           Novel Metamaterials, White Plains, NY, 6-8 March 2006.




  M Ali                                                                           January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 48 of 55 PageID #: 20200
                                                                                                24


    [41]   "The Input Impedance of a Dipole Antenna Loaded by a Cylindical Shell of Double
           Negative (DNG) Meta -Material," IEEE AP -S International Symposium and Union of
           Radio Science (URSI) Meeting, Washington, DC, July 2005.
    [42]   "Application of EBG Substrates to Design Ultra -Thin Wideband Directional Dipoles,"
           IEEE Antennas and Propagation Society International Symposium and URSI/USNC
           Meeting, Monterey, CA, June 2004.
    [43]   "A Miniature Hilbert Planar Inverted -F Antenna (PI FA) for Dual -Band Mobile Phone
           Applications," IEEE Antennas and Propagation Society International Symposium and
           URSI/USNC Meeting, Monterey, CA, June 2004.
    [44]   "A Capacitively Coupled Polymeric Internal Antenna," IEEE Antennas and Propagation
           Society International Symposium and URSI/USNC Meeting, Monterey, CA, June 2004.
    [45]   "A Miniature Hilbert Slot Antenna for Dual -Band Wireless Application," IEEE Antennas
           and Propagation Society International Symposium and URSI/USNC Meeting, Monterey,
           CA, June 2004.
    [46]   "Design of broadband modified folded slot antennas for C band wireless applications,"
           IEEE AP -S Topical Conference on Wireless Communication Technology and NSF
           Grantees Workshop, Honolulu, October 15-17, 2003.
    [47]   "Reconfigurable Stacked patch antenna for satellite and terrestrial applications," IEEE
           AP -S Topical Conference on Wireless Communication Technology and NSF Grantees
           Workshop, Honolulu, October 15-17, 2003.
    [48]   "Wideband CPW-Fed Slot Antennas on Finite Ground Planes," International Union of
           Radio Science Meeting, June 2003, Columbus, Ohio.
    [49]   "Wideband Patch Antenna for 5-6 GHz WLAN Applications," IEEE Antennas and
           Propagation Society International Symposium, Columbus, Ohio, June 2003.
    [50]   "A Triple -Band Internal Antenna for Mobile Hand-held Terminals," IEEE Antennas and
           Propagation Society International Symposium, San Antonio, 2002.
    [51]   "A Dual -Band Vehicular Planar I nverted-F Antenna for Ultra High Frequency (UHF)
           Applications," IEEE Semiannual Vehicular Technology Conference in Birmingham, AL,
           May 2002.
    [52]   "Design of a Wideband Microstrip Patch Antenna on PBG Type Substrates," IEEE
           SoutheastCon2002, Columbia, SC.
    [53]   "Analysis of Integrated Inverted -F Antennas for Bluetooth Applications," IEEE Antennas
           and Propagation Conference for Wireless Communication, Waltham, MA, Nov. 2000.
           [54] "Characterization of Planar Printed Meander Antennas Using the Finite- Difference
           Time -Domain Technique," IEEE Antennas and Propagation Society International
           Symposium, Montreal, Canada, 1997.
    [55]   "Radiation Characteristics of Printed Meander Antennas," ANTEM, Symposium on
           Antenna Technology and Applied Electromagnetics, Montreal, Canada, 1996.
    [56]   "Short Sinusoidal Antennas for Wireless Communications," IEEE PacificRim
           Conference on Communications, Computers, and Signal Processing, 1995, Victoria,
           Canada.
    [57]   "Resonance in short periodic bent wire antennas," Progress in Electromagnetic
           Research Symposium, Seattle, July 24-28, 1995.




  M Ali                                                                             January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 49 of 55 PageID #: 20201
                                                                                               25


  VIII. Research Supervision

  A. Post -doctoral Scholars

    [1]   Nazmul Alam, Efficiency Characterization of Electrically Small Embedded Antennas, 2014
    [2]   Xiaohua Jin, Wireless Embedded Sensors for Infrastructure Health Monitoring, 2012.
    [3]   Rashed H. Bhuiyan, Wireless Embedded Sensors for Infrastructure Health Monitoring,
          2011.

  B. Ph.D. Students Graduated

    [1]   David Zeppettella9, Multifunctional Radio Frequency Composite Structures, 2018.
    [2]   Michael Wright8, Structurally Integrated Reconfigurable Wideband Array for Conformal
          Applications, 2018.
    [3]   Nowrin Chamokl, High Gain Pattern Reconfigurable Antenna Arrays for Portable and
          Body -Centric Wireless Applications, 2016.
    [4]   Md. Nazmul AIam2, Applications of Electromagnetic Principles in the Design and
          Development of Proximity Wireless Sensors, 2014.
    [5]   Md. Rashidul Islam3, Beam Steering Parasitic Antenna Arrays for Portable and Wearable
          Wireless Applications, 2012.
    [6]   Xiaohua Jin, Embedded Antennas in Concrete for Application in Wireless Sensors, 2011.
    [7]   Rashed H. Bhuiyan4 Non -intrusive Wireless Sensors for Power System Applications,
          2010.
    [8]   M. Ziaul Azad5, Antenna Design using Space -Filling Curves and Electromagnetic Bandgap
          Structures, 2008.
    [9]   Abu T.M. Sayem4, Designing Electrically Small Antennas and the Effects of their Radiation
          on Humans Pertaining to Low Power Transmitter, 2007.
    [10] Khan M.Z. Shams', Novel Embedded Antennas and Engineered Materials in Wireless
          Communications and Sensing, 2007.
    [11] Guangli Yang', Conformal Multi -Functional Antennas and Rectifying Circuits for Wireless
          Communications and Microwave Power Beaming, 2005.
    [12] Faisal Abedin3, Miniaturization and Gain Enhancement of WideBand Low -Profile
          Antennas on Engineered Structures, 2005.

  Last known position
  1. Boston Scientific, LA, CA
  2. NuCurrent, Chicago, IL
  3. Motorola Mobility (Lenovo), Libertyville, IL
  4. Garmin International, Overland Park, KS
  5. Amazon, CA
  6. Professor at Shanghai University, China
  7. Google, CA
  8. Ball Aerospace, Colorado
  9. Air Force Research Lab, Wright Patterson Air Force Base, OH




  M Ali                                                                             January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 50 of 55 PageID #: 20202
                                                                                                    26


  C. M.S. Students Graduated

       [1]   Paul Czeresko III, Novel Wideband EBG Structures for Isolation Improvement between
             Cosite Antennas, 20171.
       [2]   Dhruva Poduval2, Wideband Low Side Lobe Aperture Coupled Patch Phased Array
             Antennas, 2017.
       [3]   Nicholas A. Bishop3, Ultrawideband (UWB) and Reconfigurable Antennas -New Concepts
             for Conformal Load Bearing Antenna Structures (CLAS), 2013.
       [4]   Hamad Aldossary, Design and Analysis of an Electronically Steerable Microstrip Patchand
             a Novel Coplanar Waveguide (CPW) Fed Slot Antenna Array, 2013.
       [5]   Md. Anas B. Mazady, Electromagnetic Exposure in a Phantom in the Near and Far Fields
             of Wire and Planar Antennas, 2010.
       [6]   Yanwei Hu4, Low Profile Ultra-Wideband (UWB) Slot Antenna with Coplanar Waveguide
             (CPW) Feed, 2005.
       [7]   Vijay K. Kunda5, Study and Design of a Reconfigurable Stacked Microstrip Patch Antenna
             for Satellite and Terrestrial Applications, 2004.
       [8]   Rachan Usaha, Analysis and Design of Broadband CPW-Fed Slot Antennas for C -Band
             Wireless Applications, 2003.
       [9]   Tuangsit Sittironnarit, Analysis and Design of a Multi -Band Embedded Microstrip Antenna
             for Wireless LAN Application between 5-6 GHz, 2002.

  Last known position

  1. Cobham, PA
  2. Harris Corporation, Melbourne, FL
  3. Apple, CA
  4. Motorola Mobility (Lenovo), IL
  5. Intel, OR

  D. Current Graduate Students

       [1]   Michael Brown, Electromagnetic heating of nanoparticles in a liquid, (Started 2015).
             (Ph.D student)
       [2]   Ankit Patel (M.S. Student)
       [3]   Nazmul Al-Imran (PhD Student)
       [4]   Ahmed Arman (PhD Student)
       [5]   Dillon Lindsay (MS student)
       [6]   Ahmed Hamdy AbdelGawaad, (PhD student)


  E. Current Undergraduate Students

   None




  M Ali                                                                                 January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 51 of 55 PageID #: 20203
                                                                                                27


  F. Undergraduate Students Supervised

    [1]    Brown Mattox, Summer 2016, Fall 2017 (NSF REU)
    [2]    Paul Czeresko III, Summer 2015 (NSF REU)
    [3]    Deidra Walls, Summer 2015 (NSF REU)
    [4]    Jacob Morgan, Summer 2014 (NSF REU)
    [5]    Deidra Walls, Summer 2014
    [6]    Jacob Morgan, Summer and Fall 2013 (NSF
           REU).
    [7]    Michael Brown, Summer 2013, (NSF REU)
    [8]    Daryl Hill, Sumer 2013
    [9]    Mark Neal, Conformal Antennas, Fall 2012
    [10]   Nicholas A. Bishop, 2011 (AFOSR, AFRL)
    [11]   Sadia Khan, 2007, (NSF REU)
    [12]   Ashit Tailor, 2005, (NSF REU)
    [13]   Ifeakachuki S. Ekpenuma, 2003

  G. High School Student Supervision (Summer)

    [1]    Archie Adams, Multi -Element Diversity Antenna System for High Capacity Wireless
           Communications, 2006.
    [2]    Seth Crouch, Miniature Embedded Microstrip Patch Antennas for Mobile Handheld Device
           GPS Application, 2005.
    [3]    Reginald Coleman, A Miniaturized Fractal Embedded Antenna for Wireless Handheld
           Device Application, 2004.
    [4]    William P. Cram, Dual -Band Microstrip Patch Antennas for Wireless Applications, Intel
           and Siemens Westinghouse Science Competition Semi -Finalist, 2002.


  IX. Professional Service Activities

           Associate Editor, IEEE Antennas and Wireless Propagation Letters Journal (January
           2008 - December 2013)
           Technical Program Co -Chair, IEEE Antennas and Propagation Society International
           Symposium, Charleston, SC (January 2008 - July 2009)
           The conference was in June 2009. I along with Dr. Gianluca Lazzi handled manuscripts,
           communicated with reviewers, Technical Program Committee (TPC) members, collected
           reviews, led TPC members in session creation, communicated with attendees, and
           executed the technical program.
           Special session Organizer on Reconfigurable Antennas (Feb 2016 -March 2016)
           Orgaznied a special session on reconfigurable antennas with Prof. Jennifer Bernhard for
           the 2016 International Workshop on Antenna Technology: Small Antennas, Innovative
           Structures, and Applications, IEEE IWAT, Cocoa Beach, FL, Feb 29 -March 2, 2016.
           Editorial Board Member, International Journal of RF and Microwave Computer -Aided
           Engineering, RFMiCAE, Since November 2015.
           Editorial Board Member, International Journal of Antennas and Propagation, since 2009.




  M Ali                                                                             January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 52 of 55 PageID #: 20204
                                                                                            28


  Roles and Activities in Maior Professional Conferences

          Member of the Technical Program Committee, IEEE Antennas and Propagation Society
          International Symposium, Boston, (2012-2019, 2005-2010).
          Member of the Technical Program Committee, 10th European Conference on Antennas
          and Propagation, Paris, France, 2017-2019.
          Member of the Technical Program Committee on International Workshop on Antenna
          Technology: Small Antennas, Innovative Structures, and Applications IEEE IWAT,
          Greece, 2017.
          Member of the Reviewing Sub -Committee, Asia Pacific Microwave Conference, 2016
          Member of the Technical Program Committee, 2016 International Workshop on Antenna
          Technology: Small Antennas, Innovative Structures, and Applications, IEEE IWAT,
          Cocoa Beach, FL, Feb 29 -March 2, 2016.
          Member of the Technical Program Committee, 91h European Conference on Antennas
          and Propagation, Lisbon, Portugal, April 2015.
          Member, Technical Program Committee, IEEE Smart Grid Conference, 2011.
          Member, Technical Program Committee, IEEE Smart Grid Conference, 2010.
          Special Session Organizer (with Parveen Wahid) entitled Advances on Platform
          Integrated (Embedded) Antennas, IEEE Antennas and Propagation Society International
          Symposium, Washington, DC, 2005.
          Session Chair, IEEE Antennas and Propagation Society International Symposium (2003-
          2006, 2008-2009, 2011-2017)
          Judge, Student paper competition, IEEE Antennas and Propagation Society International
          Symposium, 2017.
          Session Chair, Applied Computational Electromagnetics Society Conference,
          Williamsburg, VA, 2015.
          Session Chair, IEEE International Workshop on Antenna Technology,
          White Plains, NY, 2003.
          Session Chair, IEEE Semiannual Vehicular Technology Conference, Birmingham, AL,
          2002.

  Paper Reviewing Activities (Journals)
  IEEE Transactions on Antennas and Propagation, IEEE Antennas and Wireless propagation
   Letters, IEEE Transactions on Microwave Theory and Techniques, IEEE Transaction on
  Instrumentation and Measurements, IEEE Transactions on Electromagnetic Compatibility, IEEE
  Transactions on Vehicular Technology, IEEE Microwave and Wireless Component Letters, IEEE
  Sensors Journal, IEEE Antennas and Propagation Magazine, Journal of Electromagnetic Waves
  and Applications, International J. of RF/Microwave and Computer Aided Engineering




  M Ali                                                                          January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 53 of 55 PageID #: 20205
                                                                                                    29


  Invited Grant Proposal Review/Panel Roles and Activities

          1.  Proposal reviewer & panelist, NSF Electrical, Communication,           May 2018
              Circuits and Systems (ECCS) Proposals
          2.  Proposal reviewer & panelist, NSF ECCS Proposals                       Apr. 2018
          3.  Proposal reviewer & panelist, NSF Innovative Technology                Oct. 2017
              Experiences for Students and Teachers (ITEST) Proposals
          4.  Proposal reviewer & panelist, NSF ECCS Proposals                       Feb. 2017
          5.  Proposal reviewer & panelist, NSF ITEST Proposals                      Sept. 2016
          6.  Proposal reviewer & panelist, - Research Competitiveness Program       March -
              at the American Association for the Advancement of Science             April 2015
              (AAAS)
          7.  Proposal reviewer & panelist, - National Science Foundation (NSF)      June 2014
              Enhancing Access to the Radio Spectrum (EARS)
          8.  Proposal reviewer & panelist, - Research Competitiveness               October -
              Program at the American Association for the Advancement of             November
              Science (AAAS)                                                         2013
          9.  Proposal reviewer & panelist, - National Science Foundation (NSF)      August
              Enhancing Access to the Radio Spectrum (EARS)                          2013
          10. Proposal Reviewer - US Army Research Office                            2012
          11. Proposal Reviewer - Canadian National Science and Engineering          2011
              Research Council (NSERC)
          12. Proposal reviewer & panelist, - National Science Foundation (NSF)      2010
              Integrated Hybrid and Complex Systems (IHCS)                           (invited but
                                                                                     declined)
          13.   Proposal Reviewer - Canadian National Science and Engineering        2009
                Research Council (NSERC)
          14.   Proposal reviewer & panelist, - National Science Foundation (NSF)    2009
                Major Research Instrumentation (MRI)
          15.   Proposal reviewer - US Army Research Office                          2008
          16.   Proposal reviewer & panelist - National Institute of Health (NI H)   2008
          17.   Proposal reviewer - Oak Ridge Associated Universities                2006
          18.   Proposal reviewer - USC Research and Productive Scholarship          2006
          19.   Proposal reviewer & panelist, - National Science Foundation (NSF)    2005
          20.   Proposal reviewer & panelist, - National Science Foundation (NSF)    2005
          21.   Proposal reviewer & panelist - National Science Foundation (NSF)     2004
                Faculty Early Career
          22.   Proposal reviewer - South Carolina EPSCoR/SBIR                       2004




  M Ali                                                                              January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 54 of 55 PageID #: 20206
                                                                                            30


  Other Service Activities

  A. Departmental and University Level Service

            Dates                                         Duties
   May 2017 - Present        Chair, EE Dept. Tenure and Promotion Committee
   August 2014 - July 2017   Chair, Departmental Faculty Search Committee
   August 2006 -July 2008    Chair, ABET Committee - developed new methods for a thru
                             k outcome assessments including criteria and rubrics;
                             attended two ABET workshops; one in Tampa, FL in 2006
                             and another one in Phoenix, AZ in 2007.
   June 2012- June 2013      Graduate Director - responsible for graduate student
                             admission and all administrative duties associated with the
                             graduate program
   June 2008 -June 2009      Graduate Director - responsible for graduate student
                             admission and all administrative duties associated with the
                             graduate program
   Jan 2016 -Present         Member, T&P Committee CEE, USC
   August 2014 - May         Member, University Committee on Tenure and Promotion
   2017
   Feb. 2016 - Mar. 2016     Member, Dean's Associate Dean for Diversity hire
   Dec. 2016 - Feb. 2017     Member, Dean's Associate Dean for Strategic Initiatives hire
   2011-2012                 Provost's Senior Faculty Hiring Initiative - coauthored a
                             competitive proposal to the provost to hire a senior faculty
                             member in Radio Frequency Microwave area; proposal won
   Feb. 2011- June 2011      Member, College Faculty Awards Committee
   Jan. 2012 -July 2012      Member, Departmental Chair Search Committee
   August 2013 - 2016        Faculty Advisor, Bangladesh Student Association
   August 2010 -July 2011    Member, University Level Graduate Council Awards and
                             Scholarship Committee - reviewed scholarship application
                             packages from students, deliberated in a panel and made
                             decisions
   April 2010                Judge, Discovery Day student research competition
   April 2009                Judge, Discovery Day student research competition
   Aug. 2010 - Aug. 2012     Chair, Department Publicity Committee - Departmental
                             research flyer development, all faculty 3 slide research
                             summary
   Aug. 2001 - July 2012     Member, Graduate Course Curriculum Committee - Course,
                             curriculum development, graduate program planning
   August 2002 -July 2006    Member, Undergraduate Recruitment Committee - took
                             attempts to attract promising students to our undergraduate
                             programs. One specific example is outreach to high school
                             students.




  M Ali                                                                           January, 2019
Case 2:18-cv-00135-JRG Document 211-9 Filed 03/05/19 Page 55 of 55 PageID #: 20207
                                                                                         31



   Jan. 2004 -July 2006     Chair, USC Showcase Presentation- organized the
                            department's participation at the USC (university of South
                            Carolina) showcase every year from 2004 to 2006. This is a
                            one day event which is open to the public where the
                            department shows its different teaching and research
                            programs
   Aug. 2001- July 2012     Member, Undergraduate Course and Curriculum Committee
   August 2003 -July 2004   Faculty Senator - Attended faculty senate meetings




  M Ali                                                                       January, 2019
